 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
 

 
 
 
AMENDED AND RESTATED OPERATING AGREEMENT


OF


FRANKLIN COVEY PRODUCTS, LLC
 
 
 
 
 
 
 
 
 





 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED OPERATING AGREEMENT


OF
 
FRANKLIN COVEY PRODUCTS, LLC
 
THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”), is dated as of
July 7, 2008 but effective as of July 5, 2008 at 11:59 pm Mountain Daylight Time
(the “Effective Date”), by and among FRANKLIN COVEY PRODUCTS, LLC, a Utah
limited liability company (“Franklin Covey Products”), PETERSON PARTNERS V,
L.P., a Delaware limited partnership (“Peterson”), FRANKLIN COVEY CLIENT SALES,
INC., a Utah corporation (“FC”), SARAH MERZ, an individual, GORDON WILSON, an
individual, RICK WOODEN, an individual, JEFF ANDERSON, an individual, BOB
SUMBOT, an individual, KENT FROGLEY, an individual, MIKE CONNELLY, an
individual, BRYAN WILDE, an individual and ERIC BRIGHT, an individual, as
members of the Company (the “Members”) and JORDAN CLEMENTS, an individual, JAMES
B. NELSON, an individual, ROBERT A. WHITMAN, an individual, and SARAH MERZ, an
individual, as managers of the Company (the “Managers”).
 
For the consideration of their mutual covenants hereinafter set forth, the
Company and the Members and Managers hereby agree as follows:
 
RECITALS
 
WHEREAS, the Company was formed upon the filing of Articles of Organization on
May 22, 2008 and entered into that certain Operating Agreement of the Company
dated May 22, 2008 (the “Original Operating Agreement”);
 
WHEREAS, the Company entered into the Asset Purchase Agreement and the Ancillary
Agreements to purchase and otherwise acquire the Business;
 
WHEREAS, in connection with the Closing, Peterson and certain other Members are
contributing certain amounts to the Company in exchange for Class A Units, as
further described in this Agreement;
 
WHEREAS, in connection with the Closing, FC is contributing a certain amount to
the Company in exchange for Class B Units, as further described in this
Agreement;
 
WHEREAS, in connection with the Closing, FC is also contributing one million
dollars ($1,000,000) for which no additional Units will be issued to FC but with
respect to which FC shall be entitled to the FC Preferred Return and a priority
distribution as set forth in this Agreement;
 
WHEREAS, the Company desires to issue the Profits Interest Units as further
described in this Agreement to certain key executives of the Company, and the
key executive desire to receive such Profits Interest Units; and
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, on the date hereof or soon thereafter, the Company shall file amended
and restated Articles of Organization with the Division to reflect the current
Managers.
 
NOW, THEREFORE, in consideration of mutual representations, warranties, and
agreements contained in this Amended and Restated Operating Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties amend and restate the Original Agreement, and
agree as follows:
 
ARTICLE I 
 
DEFINITIONS
 
1.1 Definitions.  Appendix 1 hereof sets forth the definitions of certain terms
relating to the maintenance of Capital Accounts and accounting rules.  In
addition, the following terms used in this Agreement shall have the following
meanings:
 
“Acquired Assets” is defined in the Asset Purchase Agreement.
 
“Act” means the Utah Revised Limited Liability Company Act, Utah Code Ann. §
48-2c-101, et seq., as amended from time to time.
 
“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under common control with another Person. “Control,” “controlled” and
“controlling” means the power to direct or cause the direction of the management
and policies of a Person and shall be deemed to exist if any Person directly or
indirectly owns, controls, or holds the power to vote fifty percent (50%) or
more of the voting securities of such other Person.
 
“Agreement” means the Amended and Restated Operating Agreement as set forth in
paragraph one of this Agreement, as amended from time to time.
 
“Ancillary Agreements” means as defined in the Asset Purchase Agreement,
provided that for the purpose of this Agreement the term shall not include this
Agreement.
 
“Asset Purchase Agreement” means the Asset Purchase Agreement, dated as of May
22, 2008, among the Company and Franklin Covey Co., a Utah corporation, Franklin
Covey Canada, Ltd., a Canadian corporation, Franklin Covey de Mexico S. de R.L.
de C.V., a Mexican company, Franklin Covey Europe, Ltd., a UK registered
company, FC, Franklin Covey Catalog Sales, Inc., a Utah corporation, Franklin
Covey Product Sales, Inc., a Utah corporation, and Franklin Covey Printing,
Inc., a Utah corporation, as the same may be amended from time to time in
accordance with its terms.
 
“Assumed Liabilities” means as defined in the Asset Purchase Agreement.
 
“Business” is defined in the Asset Purchase Agreement.
 
“Capital Contribution” means any contribution to the capital of the Company
whenever made.  The initial Capital Contribution of each Member is listed in
Exhibit A.
 

 
2

--------------------------------------------------------------------------------

 

“Cause” shall mean any one or more of the following: (A) a Restricted Member or
Manager’s continued willful failure, neglect, or refusal to perform his duties
with respect to the Company which continues beyond thirty (30) days after a
written demand for substantial performance is delivered to such Restricted
Member or Manager by the Company; (B) conduct by a Restricted Member or Manager
involving fraud, material dishonesty or breach of trust in connection with such
Restricted Member or Manager’s performance of his duties to the Company as
reasonably determined by the Management Board; (C) the conviction of a
Restricted Member or Manager of a crime involving theft, dishonesty or moral
turpitude (or upon such Restricted Member or Manager’s entry of a guilty plea to
or entry of a nolo contendere plea to a criminal charge involving theft,
dishonesty or moral turpitude); (D) a Restricted Member or Manager’s willful and
continued failure or refusal to follow lawful and material directions of the
Management Board or any other substantial and continued acts of insubordination
by such Restricted Member or Manager as reasonably determined by the Management
Board; or (E) any other act or omission that (in the reasonable determination by
the Management Board) has caused or is likely to cause detrimental notoriety or
other comparable material harm to the Company, monetarily or otherwise.
 
“Change of Control” means (i) the acquisition of the Company by a successor
entity by means of any transaction or series of transactions (including, without
limitation, any acquisition, recapitalization, conversion, reorganization,
merger or consolidation) other than a transaction or series of related
transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction retain, immediately after such
transaction or series of transactions, at least a majority of the total voting
power represented by the outstanding voting securities of the Company or such
other surviving or resulting entity (or if the Company or such other surviving
or resulting entity is a wholly owned subsidiary immediately following such
acquisition, its parent); or (ii) a sale or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole by means of any transaction or series of related transactions, except
where such sale or other disposition is to a wholly owned subsidiary of the
Company.
 
“Class A Member” means a Member holding Class A Units.
 
“Class A Preferred Return” means a sum equal to eight percent (8%) per annum,
determined on the basis of a year of 365 or 366 days, as the case may be, for
the actual number of days occurring in the period for which the Class A
Preferred Return is being determined, cumulative and compounded annually to the
extent not distributed in any Fiscal Year pursuant to Section 5.1(c) or Section
12.2(d), of the average daily balance of a Class A Members’ Class A Unreturned
Contribution Balances, from to time, during the period to which the Class A
Preferred Return relates, commencing on the date each Class A Member first makes
a Capital Contribution.
 
“Class A Unit” means a Class A Unit of the Company having the rights described
herein and otherwise governed by the terms and conditions of this Agreement and
any other Equity Securities into which such Class A Units may be exchanged or
converted in accordance with this Agreement.
 

 
3

--------------------------------------------------------------------------------

 

“Class A Unreturned Contribution Balance” means the total amount of Capital
Contributions made to the Company by a Class A Member less the amount of
distributions made to such Class A Member in accordance with Section 5.1(d) and
Section 12.2(e) of this Agreement.
 
“Class B Member” means a Member holding Class B Units.
 
“Class B Unit” means a Class B of the Company having the rights described herein
and otherwise governed by the terms and conditions of this Agreement and any
other Equity Securities into which such Class B Units may be exchanged or
converted in accordance with this Agreement.
 
“Class B Unreturned Contribution Balance” means the total amount of Capital
Contributions made to the Company by the Class B Member other than the FC
Priority Contribution less the amount of distributions made to such Member in
accordance with Section 5.1(e) and Section 12.2(f) of this Agreement.
 
“Class C Member” means a Member holding Class C Units.
 
“Class C Unit” means a Class C Unit of the Company having the rights described
herein and otherwise governed by the terms and conditions of this Agreement and
any other Equity Securities into which such Class C Units may be exchanged or
converted in accordance with this Agreement.
 
“Closing” means the “Closing” under the Asset Purchase Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to
time.  All references herein to sections of the Code shall include any
corresponding provision or provisions of succeeding law.
 
“Company” means Franklin Covey Products, LLC, a Utah limited liability company.
 
“Covered Person” means (i) a Member, a Manager or an Officer, (ii) an Affiliate
of a Member, a Manager or an Officer, and, (iii) directly or indirectly, the
respective officers, directors, shareholders, partners, managers, members,
trustees, beneficiaries, employees, representatives or agents of a Member, a
Manager or an Officer, or an Affiliate of a Member, a Manager or an Officer.
 
“Disabling Conduct” means an admission in writing or conviction of fraud, a
willful violation of this Agreement after notice and an opportunity to cure,
commission of a felony or other crime involving moral turpitude, or gross
negligence or willful misconduct in the performance of duties.
 
“Division” means the Utah Department of Commerce, Division of Corporations and
Commercial Code.
 

 
4

--------------------------------------------------------------------------------

 

“Equity Securities” means (i) any Units, (ii) any options, warrants or other
rights to acquire any Units and any other securities convertible into or
exercisable or exchangeable for (or entitling the holder thereof to subscribe
for) Units, (iii) any equity securities distributed in respect of the Units
pursuant to dissolution of the Company or otherwise, and (iv) any securities
issued directly or indirectly with respect to the foregoing securities by way of
a split, dividend, or other division of securities, or in connection with an
exchange or combination of securities, recapitalization, merger, consolidation
or other reorganization.
 
“FC Preferred Return” means a sum equal to ten percent (10%) per annum,
determined on the basis of a year of 365 or 366 days, as the case may be, for
the actual number of days occurring in the period for which the FC Preferred
Return is being determined cumulative and compounded to the extent not
distributed in any Fiscal Year pursuant to Section 5.1(a) or Section 12.2(c) of
the average daily balance of the FC Unreturned Priority Contribution, commencing
on the date FC first makes the FC Priority Contribution.
 
“FC Priority Contribution” means the amount of one million dollars ($1,000,000)
contributed by FC to the Company on the Effective Date with respect to which FC
shall not receive any additional Units from the Company, but with respect to
which FC shall be entitled to the FC Preferred Return and a priority
distribution as set forth in this Agreement.
 
“FC Unreturned Priority Contribution” means the FC Priority Contribution less
any amounts distributed to FC by the Company that is designated by the
Management Board as a return of the FC Priority Contribution in accordance with
Section 3.12 and Section 4.2(bb) hereof, including, but not limited to, any
distributions made to FC in accordance with Section 5.1(b).
 
“Fiscal Year” means the Company’s taxable year, which shall be a calendar year
except as otherwise required by law.
 
“Governmental Body” means any government, any governmental or quasi-governmental
entity or authority, including any department, commission, board, bureau,
branch, agency or instrumentality thereof, any administrative or regulatory body
obtaining authority from any of the foregoing, any contractor acting on behalf
of any of the foregoing, and any court, tribunal, judicial or arbitral body,
mediation or conciliation or self-regulatory authority, in each case whether
federal, state, regional, county, city or of any other political subdivision,
whether domestic or foreign.
 
“Initial Capital Contributions” means any Capital Contributions made pursuant to
Section 3.1 upon the formation of the Company.
 
“Initial Members” means Peterson, FC, Sarah Merz, Gordon Wilson, Rick Wooden,
Jeff Anderson, Bob Sumbot, Kent Frogley, Mike Connelly, Bryan Wilde and Eric
Bright.
 
“Law” means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, Order, legally binding regulatory policy
statement or similar legally binding guidance, binding directive or decree of
any kind of any Governmental Body, as well as any common law.
 

 
5

--------------------------------------------------------------------------------

 

“Liquidity Event” means (i) the acquisition of the Company by a successor entity
by means of any transaction or series of transactions (including, without
limitation, any acquisition, recapitalization, conversion, reorganization,
merger or consolidation but excluding any sale of equity securities for capital
raising purposes) other than a transaction or series of related transactions in
which the holders of the voting securities of the Company outstanding
immediately prior to such transaction retain, immediately after such transaction
or series of transactions, at least ten percent (10%) of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity (or if the Company or such other surviving or
resulting entity is a wholly owned subsidiary immediately following such
acquisition, its parent); or (ii) a sale or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole by means of any transaction or series of related transactions, except
where such sale or other disposition is to a wholly owned subsidiary of the
Company.
 
“Majority Vote” means the written consent or affirmative vote of (i) Members
holding more than fifty percent (50%) of the outstanding Units entitled to vote
held by all Members, in connection with action by the Members; or (ii) more than
fifty percent (50%) of the Managers then in office in connection with action by
the Management Board, each Manager being entitled to one vote.
 
“Management Board” means the five (5) individuals appointed in accordance with
the provisions of Section 4.1.  The initial Managers shall be JORDAN CLEMENTS,
JAMES B. NELSON, ROBERT A. WHITMAN, SARAH MERZ and a Manager to be appointed by
Peterson.
 
“Manager” shall be any individual serving on the Management Board.  The initial
Managers shall be JORDAN CLEMENTS, JAMES B. NELSON, ROBERT A. WHITMAN, SARAH
MERZ and a Manager to be appointed by Peterson.
 
“Master License Agreement” is defined in the Asset Purchase Agreement.
 
“Material Competitor” means any Person that, directly or indirectly through
Affiliates, is engaged in the marketing, distribution or sale of
Training-Oriented Products or Training-Oriented Services.  The following terms
used in this definition of “Material Competitor” shall have the following
meanings:  (i) “Training-Oriented Product” means any good, product or thing in
any tangible form (including software) that is designed to teach individuals or
organizations Individual Effectiveness, Management/Leadership and/or
Organizational Execution Skills; (ii) “Training-Oriented Service” means any
seminar, session, online course, webinar, consultation or similar interaction,
whether or not for a fee, where the subject matter of such service relates to or
includes Individual Effectiveness, Management/Leadership and/or Organizational
Execution Skills; and (iii)  “Individual Effectiveness, Management/Leadership
and/or Organizational Execution Skills” means any and all organizational,
management, leadership or personal effectiveness skills and the techniques and
strategies for attaining such skills including, without limitation, executive
coaching, management coaching, performance review, trust-building (in or out of
an organizational setting), execution-related skills, personal time management,
personal performance, personal goal-setting (including personal time-management,
performance and goal setting in any academic or educational environment), family
 

 
6

--------------------------------------------------------------------------------

 

effectiveness, family organization, family goal-setting, family values, personal
fitness, wellness and life balance, and any other form of training.
 
“Member” means (a) each Initial Member until such time, if any, that any such
Person becomes a Withdrawn Member, (b) any Person acquiring Units directly from
the Company in accordance with this Agreement until such time, if any, that any
such Person becomes a Withdrawn Member, and (c) any Person who acquires Units in
the Company in a Permitted Transfer and who is deemed, or is admitted as, a
Substitute Member until such time, if any, that such Person becomes a Withdrawn
Member.
 
“Net Available Cash Flow” means, with respect to any period, the Company’s gross
cash receipts derived from any source whatsoever, excluding Capital
Contributions, reduced by the portion thereof used to pay or establish
reasonable reserves for all Company expenses, debt payments and accrued interest
(including principal and interest payments on loans made to the Company by
non-Members and by the Members), contingencies, and proposed acquisitions, as
determined by the Management Board.  “Net Available Cash Flow” shall not be
reduced by depreciation, amortization, cost recovery deductions, or similar
allowances.
 
“Officer” means as set forth in Section 4.10.  The initial Officers of the
Company are as follows:
 
Chairman of the Management Board:                                 Robert A.
Whitman
 
Chief Executive Officer and President:                               Sarah Merz
 
Chief Financial
Officer:                                                          Robert Sumbot
 
“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, stipulation, award, order (including any consent decree or cease and
desist order) or determination of kind issued, promulgated or entered by or with
any Governmental Body.
 
“Original Operating Agreement” is defined in the Recitals.
 
“Percentage Interest” means, at any particular time, the percentage interest of
each Member or Unit Holder of the Company and determined with respect to a
particular Member or Unit Holder at any particular time by dividing the number
of Units owned by such Member or Unit Holder by the aggregate number of
outstanding Units.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, association or other legal entity.
 
“Priority Members” means the Class A Members and the Class B Members.
 
“Profits” means the profits of the Company as defined in Section A1 of
Appendix 1.
 
“Public Offering” means any underwritten sale of any Equity Securities pursuant
to an effective registration statement under the Securities Act filed with the
SEC on Form S-1 (or a successor form) after which such Equity Securities are (i)
listed on a national securities
 

 
7

--------------------------------------------------------------------------------

 

exchange and (ii) registered under the Securities Exchange Act; provided that
the following shall not be considered a Public Offering: (A) any issuance of
Equity Securities as consideration or financing for a merger or acquisition and
(B) any issuance of Equity Securities or rights to acquire Equity Securities to
employees as part of an incentive or compensation plan.
 
“Quorum” shall mean (i) at least fifty percent (50%) of the Managers then in
office, in the case of a meeting of the Management Board; or (ii) Members who
own, in the aggregate, a majority of the outstanding Units held by all Members
entitled to vote at the meeting, in the case of a meeting of the Members.
 
“Regulations” mean the Income Tax Treasury Regulations promulgated under the
Code as such Regulations may be amended and in effect from time to time
(including corresponding provisions of succeeding Regulations).
 
“Reset Ratio” is defined in the Master License Agreement.
 
“SEC” means the U.S. Securities and Exchange Commission and any Governmental
Body or agency succeeding to the functions thereof.
 
“Securities Act” means the Securities Act of 1933.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934.
 
“Selling Companies” is defined in the Asset Purchase Agreement.
 
“Substitute Member” means a Person who acquires Units from a Member and who
satisfies all of the conditions of Section 11.5.
 
“Taxing Jurisdiction” means any state, local, or foreign government that
collects tax, interest, and penalties, however designated, on any Member’s share
of income or gain attributable to the Company.
 
“Tax Matters Partner” means the Person so designated in Section 9.4(b).
 
“Transfer” means, when used as a noun, any voluntary or involuntary sale,
assignment, gift, transfer, or other disposition and, when used as a verb,
voluntarily or involuntarily to sell, assign, gift, dispose, or otherwise
transfer.
 
“Unanimous Consent” means the written consent of all of the Members.
 
“Unit” means the economic interest in the Company acquired by a Member or Unit
Holder representing the economic rights of a Member or Unit Holder and the
Member’s or Unit Holder’s permitted assignees and successors to share in
distributions of cash and other property from the Company pursuant to the Act
and this Agreement, together with the Member’s or Unit Holder’s distributive
share of the Company’s Profits and Losses and shall include the Class A Units,
the Class B Units, and the Class C Units.
 

 
8

--------------------------------------------------------------------------------

 

“Unit Holder” means a Person who owns Units of the Company but who is not a
Member including, except as otherwise provided herein, a Member who becomes a
Withdrawn Member.
 
“Unsuitable Transferee” means any Person that, directly or indirectly through
Affiliates, engages in any of the following activities:  (i) publishing or
promoting indecent or pornographic materials, (ii) deriving a substantial
portion of revenue from gaming activities or the promotion or sale of alcoholic
beverages, tobacco products or firearms, (iii) having as a primary purpose the
advocacy of a particular political or moral position or (iv) illegal activities.
 
“Withdrawal Notice” means as set forth in Section 10.4(a).
 
“Withdrawal Event” means the occurrence of any of the following events:  (1) the
Member voluntarily withdraws from the Company; (2) the Member is expelled as a
member, as provided in the Act; (3) the Member does any of the following: (a)
makes an assignment for the benefit of creditors; (b) files a voluntary petition
in bankruptcy; (c) is adjudicated as bankrupt or insolvent; (d) files a petition
or answer seeking for itself or himself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or rule; (e) files an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against it or him in a bankruptcy,
insolvency, reorganization or similar proceeding; (f) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Member
or of all or any substantial part of its or his property; (4) if a Member is a
natural person: (a) his death; (b) the entry of an order or judgment by a court
of competent jurisdiction adjudicating him incompetent to manage his person or
his estate; (5) if a Member is acting as a Member by virtue of being a trustee
of a trust, the termination of the trust but not merely the substitution of a
new trustee; (6) if a Member is a general or limited partnership, the
dissolution and commencement of winding up of the partnership; (7) if a Member
is a corporation, the filing of a certificate of dissolution or its equivalent
for the corporation or revocation of its charter; (8) if a Member is an estate,
the distribution by the fiduciary of the estate’s entire interest in the
Company; (9) if a Member is another foreign or domestic limited liability
company, the filing of articles of dissolution or termination or their
equivalent for the foreign or domestic limited liability company and (10) the
Member ceases to be a member of the Company for any other reason pursuant to
Section 708 of the Act.
 
“Withdrawn Member” means a Member following the occurrence of a Withdrawal Event
with respect to such Member.
 
The following terms not defined above are defined in the sections indicated
below:
 
Definition
Defined
Additional Capital Shortfall
3.2(b)
Capital Account
Sec. A1, App. 1
Claims
8.2(a)
Contributing Member
3.2(b)
CPR Institute
13.2


 
9

--------------------------------------------------------------------------------

 



Damages
8.2(a)
Depreciation
Sec. A1, App. 1
Designated Office
2.4
Disposing Member
11.4(b)
Disposition Notice
11.4(b)
Dispute Notice
3.10(a)
Drag-Along Notice
11.8(a)
Drag-Along Right
11.8
Expenses
14.14
FC Manager
4.1(b)
Gross Asset Value
Sec. A1, App. 1
Losses
Sec. A1, App. 1
Management Services Agreements
4.15
Noncontributing Member
3.2(b)
Non-Disposing Members
11.4(b)
Notice Period
11.4(b)
Offered Units
11.9(a)
Performance-Based Restricted Units
3.9(c)(ii)
Permitted Transfer
11.2
Peterson Managers
4.1(b)
Peterson/FC Manager
4.1(b)
Presumed Tax Liability
5.7
Proceeding
8.2(a)
Profits Interest Grant Letter
3.4(e)(i)
Profits Interest Pool
3.4(e)(i)
Profits Interest Units
3.9
Proposed Transfer
11.9(a)
Purchase Option
10.4(b)
Purchase Option Notice
10.4(c)
Redemption Date
3.9(b)
Remaining Member
11.9
Repurchase Notice
3.10(a)
Repurchase Price
3.10(a)
Restricted Member
3.4(e)(ii)
Restricted Unit
3.4(e)(ii)
Safe Harbor
3.4(v)(A.2)
Safe Harbor Election
3.4(v)(A.2)
Successor Corporation
2.9
Tag-Along Demand
11.9(c)
Tag-Along Rights
11.9(a)
Tax Advances
5.8
Tax Distribution
5.7
Time Vested Restricted Units
3.9(c)(i)
Transferring Member
11.8
Withdrawal Notice
10.4(a)
Withdrawn Member
10.4(e)




 
10

--------------------------------------------------------------------------------

 


ARTICLE II
 
FORMATION OF THE LIMITED LIABILITY COMPANY
 
2.1 General.  The Company has been formed pursuant to the Act and the terms of
the Original Operating Agreement, effective upon the filing of the Articles of
Organization on May 22, 2008.  The Members shall execute and acknowledge any and
all certificates and instruments and do all filing, recording, and other acts as
may be necessary or appropriate to comply with the requirements of the Act
relating to the formation, operation, and maintenance of the Company in
accordance with the terms of this Agreement.
 
2.2 Name.  The name of the Company is “Franklin Covey Products, LLC,” and the
business of the Company shall be carried on in this name with such variations
and changes as the Management Board deems necessary or appropriate to comply
with requirements of the jurisdiction(s) in which the Company’s operations shall
be conducted.
 
2.3 Purposes and Powers.  The business purpose of the Company shall be to
transact any lawful business as may be authorized under the Act.  Without
limiting the foregoing, the purposes for which the Company is formed are (i) to
operate the Business, directly or indirectly through subsidiaries, and in
connection therewith to enter into the Ancillary Agreements, and (ii) such other
purposes as may be approved by the Majority Vote of the Managers consistent with
the Company’s Articles of Organization.
 
2.4 Designated Office.  The designated office of the Company (the “Designated
Office”) shall be located at 2250 West Parkway Blvd., Salt Lake City, Utah
84119.  The Management Board shall be authorized to change the location of the
designated office of the Company; provided, however, that such change is
authorized under the Act, the Management Board provides written notice of such
change to all of the Members, and the Managers deliver a statement of change to
the Division.
 
2.5 Registered Agent; Registered Office.  The registered agent for service of
process on the Company in the State of Utah is Robert Sumbot and the registered
office of the Company shall be located at the same address as the Designated
Office.  
 
2.6 Term.  The term of the Company commenced on the filing of the Articles of
Organization for the Company and shall not expire except in accordance with the
provisions of Article XII hereof or in accordance with the Act.
 
2.7 Company Classification.  The Members intend that, until such time, if any,
as the Company is converted to a corporation in accordance with this Agreement,
the Company always be operated in a manner consistent with its treatment as a
“partnership” for federal and state income tax purposes.  The Members also
intend that the Company not be operated or treated as a “partnership” for
purposes of Section 303 of the Federal Bankruptcy Code.  None of the Management
Board, the Managers, or the Members may take any action inconsistent with the
express intent of the parties hereto.  The Company is not a “partnership” for
purposes of the Utah General and Limited Liability Partnerships (Utah Code Ann.
§ 48-1-1 et seq.) or the Utah
 

 
11

--------------------------------------------------------------------------------

 

Revised Uniform Limited Partnership Act (Utah Code Ann. § 48-2a-101 et seq.) and
the Members are not partners for the purposes of such provisions.
 
2.8 Qualification in Other Jurisdictions.  The Management Board, or any employee
of the Company designated by the Management Board as an officer of the Company,
shall cause the Company to be qualified or registered under foreign entity or
assumed or fictitious name statutes or similar Laws in any jurisdiction in which
the Company owns property or transacts business to the extent such qualification
or registration is necessary or advisable in order to protect the limited
liability of the Members or to permit the Company lawfully to own property or
transact business.  In connection with the foregoing, any Manager or any such
officer, acting alone, may execute, deliver and file any certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in a jurisdiction in which the Company may wish to conduct business.
 
2.9 Conversion to Corporation.  The Management Board may elect to cause the
Company to be converted from a limited liability company to a corporation (the
“Successor Corporation”).  All of the rights, privileges, and powers of the
Company and all property and assets of the Company shall remain vested in the
Successor Corporation, and all debts, liabilities, and duties of the Company
shall remain attached to the Successor Corporation, all as more provided by
applicable Law.  Upon consummation of the conversion: (a) all Members shall be
issued such class or series and amount of preferred or common stock or other
securities in the Successor Corporation which reflects their relative economic
interests in the Company with respect to the class or series of Equity
Securities owned by them prior to the conversion and whose terms best preserve
the rights, privileges, preferences, restrictions and limitations of such
applicable class or series of Equity Securities as provided under this
Agreement, including but, not limited to, the rights to receive those dollar
amounts that would be allocated to each class or series of Equity Securities if
the Company were to be liquidated in accordance with this Agreement at the time
of such conversion, and (b) the Members shall enter into, and cause the
Successor Corporation to enter into, a shareholders agreement with respect to
the equity securities of the Successor Corporation setting forth rights and
obligations of the parties equivalent to those set forth in this Agreement.  Any
such shareholders agreement shall also include substantially equivalent demand
and piggy back registration rights for the benefit of the Priority Members (and
excluding the Members holding Class C Units) on customary terms and conditions.
 
2.10 Statutory Compliance.  The Members shall make all filings and disclosures
required by, and shall otherwise comply with, all Laws in connection with this
Agreement or the Business.  The Members shall execute, file and record in the
appropriate records any assumed or fictitious name certificate required by Law
to be filed or recorded in connection with the formation of the Company and
shall execute, file and record such other documents and instruments as may be
necessary or appropriate with respect to the formation of, and conduct of
business by, the Company.  Each Member shall, and shall cause its Affiliates to,
cooperate reasonably with the other Member with respect to all filings that the
Company or a Member is required or otherwise elects to make under Law in
connection with this Agreement or the Business.   
 

 
12

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
CAPITAL CONTRIBUTIONS
 
3.1 Initial Capital Contributions.  As of the Effective Date, the Initial
Members of the Company shall contribute property as set forth in Exhibit A to
the Company in exchange for their Units.  In addition, FC shall contribute the
FC Priority Contribution with respect to which FC shall not be issued any
additional Units.
 
3.2 Additional Capital Contributions by the Members.
 
(a) The Management Board may, from time to time, determine that Capital
Contributions in addition to the Members’ prior Capital Contributions are needed
to enable the Company to conduct its business.  Upon making such a
determination, notice shall be given to all Members in writing at least thirty
(30) days before the date on which the Members may make such additional Capital
Contributions.  The notice shall set forth the amount of additional Capital
Contribution needed, the purpose for which it is needed, and the date by which
the Members may contribute such additional amounts.  No Member shall be required
to make an additional Capital Contribution.  However, each Member shall be given
the opportunity to make such additional Capital Contribution in proportion to
such Member’s Percentage Interest in relation to Units then held by all
Members.  Upon payment of the additional Capital Contribution, the Company shall
issue a new Class of Units to each contributing Member, each new Unit having a
value as determined by the Management Board, provided, however, that the Company
shall not issue any Units with superior rights to the Class A Units or the Class
B Units without the written consent of a majority of the issued and outstanding
Class A Units and the Class B Units, voting together as a single class and not
as a separate class.  The value of the Units shall be reasonably determined by
the Management Board after consultation with knowledgeable professionals based
on the then current value of the Company; provided, however, that unless
required by the Management Board, the Company shall not be required to obtain an
appraisal of the Company.
 
(b) If a Member fails to make an additional Capital Contribution, which such
Member has an option to make under Section 3.2(a), at the time specified in the
notice (a “Noncontributing Member”), the Management Board shall, within five (5)
days after said failure, notify each other Member which has made its additional
Capital Contribution in full (a “Contributing Member”) in writing of the total
amount of Noncontributing Member Capital Contributions not made (the “Additional
Capital Shortfall”), and shall specify a number of days within which each
Contributing Member may make an additional Capital Contribution, which Capital
Contribution shall not be less than an amount bearing the same ratio to the
amount of Additional Capital Shortfall as the Contributing Member’s Units bear
to the total Units of all Contributing Members.  If the total amount of
Additional Capital Shortfall is not contributed, the Management Board may use
any reasonable method to provide Members the opportunity to make additional
Capital Contributions until the Additional Capital Shortfall is as fully
contributed as possible.
 
(c) Immediately before the issuance of additional Units, the Company shall
adjust the Capital Accounts of the Members who own Units in the Company before
the issuance of the additional Units in Section 1.704-1(b)(2)(iv)(f) of the
Regulations.  Further, following the
 

 
13

--------------------------------------------------------------------------------

 

issuance of the additional Units, if necessary, the Management Board shall
re-compute the Percentage Interests of the Members based on the total number of
Units held by each Member after the issuance of the additional Units.
 
3.3 Additional Funding; Borrowing.  Before or after the expenditure or
commitment of Company capital, the Management Board may, but shall not be
obligated to, obtain or provide additional financing for Company activities by
any method which it believes to be appropriate under the circumstances,
including issuance of additional Units or borrowing funds for or loaning funds
to the Company, provided, however, that the Company shall not issue any Units
with superior rights to the Class A Units or the Class B Units without the
written consent, respectively, of a majority of the Class A Members with respect
to the Class A Units and a majority in interest of the Class B Members with
respect to the Class B Units.  The Company may borrow, at the discretion of the
Management Board, from banks, lending institutions, or other unrelated third
parties, or from Affiliates of the Company or any Member, Manager or Officer,
and may pledge Company properties or any income therefrom to secure or provide
for the repayment of any such loans.  In the event the Company elects to borrow
funds from one or more Members, each Priority Member shall have the right, but
not the obligation, to loan to the Company his or its proportionate share of the
aggregate principal amount of funds borrowed from the Member or Members, which
amount shall be based upon such Member’s Percentage Interest (taking into
account only the Percentage Interests of the Priority Members).
 
3.4 Units.
 
(a) General.  The total number of outstanding Units of the Company as of the
Effective Date is one hundred thousand (100,000) Units.  The name and address of
each Initial Member and the initial number of Units and the class of Units held
by each Initial Member is set forth on Exhibit A.  Exhibit A shall reflect any
additional Units issued by the Company, any Units transferred in accordance with
this Agreement, and any Person admitted as a Member.  Members or Unit Holders
who change their addresses following the issuance of Units shall advise the
Company of any such change of address.  Any reference to Exhibit A in this
Agreement means Exhibit A as amended to reflect any changes in the information
specified herein.  The Managers shall be authorized, but not obligated, to issue
certificates reflecting the number of Units held by each Member of the Company.
 
(b) Class A Units. There shall be a class of Units that shall be designated as
“Class A Units” that shall have the respective voting and economic rights set
forth in this Agreement, including the right to receive distributions pursuant
to Section 5.1(c), Section 12.2(d), and Section 12.2(e).  As of the date hereof,
the Company has issued and outstanding 64,357.73 Class A Units, the number of
which are held by certain Members in exchange for a cash Capital Contribution as
follows:
 
No. of Class A Units
Member
Capital Contributions
60,804.49
Peterson
$6,845,000
1,776.61
Sarah Merz
$200,000
888.31
Rick Wooden
$100,000
222.08
Gordon Wilson
$25,000
222.08
Jeff Anderson
$25,000


 
14

--------------------------------------------------------------------------------

 



222.08
Bob Sumbot
$25,000
222.08
Kent Frogley
$25,000

 
(c) Class B Units. There shall be a class of Units that shall be designated as
“Class B Units” that shall have the respective voting and economic rights set
forth in this Agreement, including the right to receive distributions pursuant
to Section 12.2(f).  As of the date hereof, the Company has issued and
outstanding 15,600 Class B Units held by FC in exchange for a Capital
Contribution in the amount of $1,755,000 by FC.
 
(d) Additional Units. Subject to the other terms and conditions of this
Agreement, including Section 3.2 of this Agreement, the Management Board may
from time to time by its Majority Vote cause the Company to issue Additional
Units to existing Members or new Members, provided, however, that the Company
shall not issue any Additional Units with superior rights to the Class A Units
or the Class B Units without the written consent of a majority of the issued and
outstanding Class A Units and the Class B Units, voting together as a single
class and not as a separate class.
 
(e) Class C Units/Profits Interest Pool.
 
i. The Company is authorized to issue up to 20,000 profits interest units
(“Profits Interest Units”) in the form of Class C Units (the “Profits Interest
Pool”), of which 18,400 shall be issued as of the Effective Date to the
individuals identified in Exhibit A, and 1,600 of which shall be issued after
the Effective Date.  The Profits Interest Units in the Profits Interest Pool
shall be issued pursuant to a profits interest grant letter in substantially the
form attached hereto as Exhibit B (with such modifications as the Management
Board may determine, the “Profits Interest Grant Letter”).  The Company intends
that the Profits Interest Units be treated as “profits interests” under Revenue
Procedure 93-27, 1993-2 CB 343, and, if applicable, Revenue Procedure 2001-43,
2001-2 CB 191, or any similar provisions of any future IRS guidance or
applicable law, including Treasury Regulations under Code §83.
 
ii. Each Member who receives Profits Interest Units (each such Member, a
“Restricted Member” and such Profits Interest Units, the “Restricted Units”) is
willing to subject the Restricted Units to the terms and conditions of this
Agreement, including Section 3.9 and Section 3.10 and the Profits Interest Grant
Letter.
 
iii. Unless otherwise set forth in this Agreement or the Profits Interest Grant
Letter, each holder of Profits Interest Units shall be treated as a Member and
shall be subject to all of the rights and obligations of a Member under this
Agreement.  Without limiting the generality of the foregoing, the holder of a
Profits Interest Unit shall be entitled to receive all allocations of Profits
and Loss with respect to any holder of Profits Interest Units pursuant to this
Agreement, and shall be entitled to all distributions with respect to any holder
of Profits Interest Units in accordance with this Agreement, until such time as
such holder of Profits Interest Units ceases to be a Member pursuant to this
Agreement.
 
iv. The Company shall adjust the Capital Accounts of all Members effective
immediately before any issuance of Profits Interest Units contemplated in this
Section 3.4(e) pursuant to Treas. Reg. §1.704-1(b)(iv)(f) to reflect the fair
market value of the Company’s
 

 
15

--------------------------------------------------------------------------------

 

assets at the time of such adjustment.  In addition, following the issuance of
Profits Interest Units, if necessary, the Management Board shall re-compute the
Percentage Interests of the Members based on the total number of Units held by
each Member after the issuance of such additional Units.
 
v. The IRS has issued proposed Treasury Regulations Section 1.83-3(l) providing
that subject to such additional conditions, rules, and procedures that the IRS
may prescribe, a partnership and all of its partners may elect a safe harbor
under which the fair market value of a partnership interest that is transferred
in connection with the performance of services will be treated as being equal to
the liquidation value of that interest (the “Safe Harbor”).  Such proposed
Treasury Regulations may become effective on the date the final Treasury
Regulations are published in the federal register.  Each Member, by executing
this Agreement, hereby agrees to the following:
 
A.1 The Company and each Member shall report the fair market value of each
Profits Interest Unit that is transferred in connection with the performance of
services as being equal to the liquidation value of that interest.
 
A.2 The Company is authorized and directed to elect the Safe Harbor, in
accordance with proposed Treasury Regulations Section 1.83-3(l) and the proposed
revenue procedure thereunder (once such regulations and revenue procedure become
effective and, in such case, immediately before issuing any Profits Interest
Units) (the “Safe Harbor Election”), provided that if the final Treasury
Regulations issued pursuant to Section 1.83-3(l) and the proposed revenue
procedure thereunder are different in any material way than the current proposed
regulations, then the Management Board shall determine whether to make such
election.
 
A.3 The Company and each Member (including any Person to whom a Profits Interest
Unit is transferred in connection with the performance of services) agree to
comply with all requirements of the Safe Harbor Election with respect to all
Profits Interest Units transferred in connection with the performance of
services while the Safe Harbor Election remains in effect, including the
requirement that all relevant U.S. federal income tax items be reported
consistently with the Safe Harbor Election as in effect at the time of the
election.
 
A.4 The effective date of the Safe Harbor Election shall be the earliest date
that a Profits Interest Unit is issued by the Company after such election is
permitted under the applicable regulations and revenue procedure, once
effective, and the Safe Harbor Election shall continue to apply until such time
(if ever) as the Board agree, and cause the Company, to terminate the Safe
Harbor Election.
 
A.5 To the extent required under then-applicable law, the Tax Matters Partner,
at the discretion of the Management Board, shall cause the Company to file all
such forms and documents that are required to have the Safe Harbor Election
apply irrevocably with respect to all Profits Interest Units transferred in
connection with the performance of services while the Safe Harbor Election is in
effect.
 

 
16

--------------------------------------------------------------------------------

 
 
A.6 The Company shall comply with any applicable record keeping requirements for
the Safe Harbor Election, and the Company and the Members shall take all other
actions, if any, required to comply with the requirements of such Safe Harbor
Election as ultimately promulgated, to the extent practicable.
 
A.7 The Members authorize the Management Board to amend this Agreement, in a
manner reasonably determined by the Board to be necessary to meet the
requirements of the final Treasury Regulations, provided, however, that no
amendment pursuant to this Section 3.4(e)(v) shall be effective if such
amendment adversely affects the economic interest of Units held by any
Member.  For purposes of the preceding sentence, the reduction in or
minimization of a compensation deduction of the Company as a result of such
amendment will not be treated as adversely affecting the economic interest of
Units held by any Member.
 
vi. Each Member acknowledges that any applicable transfer restrictions under
this Agreement with respect to certain Restricted Members may result in adverse
tax consequences to such Members that may be avoided or mitigated by filing an
election under Code §83(b).  Such election must be filed within the timing
requirements of Code §83(b), which generally requires that such election be made
within 30 days from the issuance of the Profits Interest Units subject to the
transfer restrictions.  Each Member receiving any Profits Interest Unit(s)
acknowledges and agrees (i) that a Code Section 83(b) election shall be timely
made by such Person, and (ii) that the making of such election is such Person’s
sole responsibility, and not the Company’s, even if such Person requests the
Company or its representatives to make this filing on such Person’s behalf.
 
vii. This Section 3.4(e) shall constitute a written compensation plan and
agreement within the meaning of Rule 701 under the Securities Act and under Utah
law with respect to the issuance of Profits Interest Units.
 
3.5 Use of Capital Contributions.  All Capital Contributions shall be expended
only in furtherance of the business purpose of the Company as set forth in
Section 2.3 hereof.
 
3.6 No Unauthorized Withdrawals of Capital Contributions.  No Member or Unit
Holder shall have the right to withdraw or to be repaid any of such Member or
Unit Holder’s Capital Contributions, except as specifically provided in this
Agreement.
 
3.7 Return of Capital.  Except as otherwise provided in this Agreement, no
Member or Unit Holder shall be entitled to the return of the Member or the Unit
Holder’s Capital Contributions to the Company.
 
3.8 Third Party Rights.  Nothing contained in this Agreement is intended or will
be deemed to benefit any creditor of the Company, nor will any creditor of the
Company be entitled to require the Management Board to solicit or demand Capital
Contributions from any Member.  
 
3.9 Automatic Redemption.
 
(a) Each Restricted Member is willing to subject his Restricted Units to the
automatic redemption provisions of this Section 3.9.
 

 
17

--------------------------------------------------------------------------------

 
 
(b) In the event that a Restricted Member voluntarily terminates his services to
the Company or the Company terminates such Restricted Member’s services to the
Company for any or no reason, with or without Cause, the Restricted Units held
by such Restricted Member shall, upon the date of such termination (the
“Redemption Date”), be automatically redeemed by the Company for no
consideration (other than any Tax Distribution to which such Restricted Member
is entitled with respect to the Restricted Units in accordance with Section 5.7
following the allocation of Profits and Losses through the Redemption Date).
Upon the automatic redemption of any Restricted Units, the Company shall become
the legal and beneficial owner of the Restricted Units so redeemed and all
rights and interest therein or related thereto without further action by the
Restricted Member.
 
(c) The Restricted Units shall be released from automatic redemption pursuant to
Section 3.9(b) in the following manner:
 
i. One third (1/3rd) of the Restricted Units shall be considered “Time Vested
Restricted Units”.  One third (1/3rd) of the Time Vested Restricted Units shall
be automatically released from automatic redemption pursuant to Section 3.9(b),
and shall no longer be treated as Restricted Units for purposes of this Section
3.9, on each of the first three annual anniversaries of the date of the grant of
such Profits Interest Units.
 
ii. Two thirds (2/3rd) of the Restricted Units shall be considered
“Performance-Based Restricted Units”.
 
A.1 All of the Performance-Based Restricted Units shall be released from
automatic redemption pursuant to Section 3.9(b), and shall no longer be treated
as Restricted Units for purposes of this Section 3.9, if (x) the Company’s
average 12-month EBITDA for the 24 months preceding a Liquidity Event is above
$19 million; and (y) the Company’s 12-month EBITDA for the second 12 months
preceding a Liquidity Event is at least 95% of the 12-month EBITDA for the first
12 months preceding the Liquidity Event.
 
A.2 Only three fourths (3/4th) of the Performance-Based Restricted Units shall
be released from automatic redemption pursuant to Section 3.9(b), and shall no
longer be treated as Restricted Units for purposes of this Section 3.9, if (x)
the Company’s average 12-month EBITDA for the 24 months preceding a Liquidity
Event is above $18 million and up to $19 million; and (y) the Company’s 12-month
EBITDA for the second 12 months preceding a Liquidity Event is at least 95% of
the 12-month EBITDA for the first 12 months preceding the Liquidity Event.
 
A.3 Only one half (1/2) of the Performance-Based Restricted Units shall be
released from automatic redemption pursuant to Section 3.9(b), and shall no
longer be treated as Restricted Units for purposes of this Section 3.9, if (x)
the Company’s average 12-month EBITDA for the 24 months preceding a Liquidity
Event is above $14 million and up to $18 million; and (y) the Company’s 12-month
EBITDA for the second 12 months preceding a Liquidity Event is at least 95% of
the 12-month EBITDA for the first 12 months preceding the Liquidity Event.
 

 
18

--------------------------------------------------------------------------------

 



 
A.4 Only one fourth (1/4th) of the Performance-Based Restricted Units shall be
released from automatic redemption pursuant to Section 3.9(b), and shall no
longer be treated as Restricted Units for purposes of this Section 3.9, if (x)
the Company’s average 12-month EBITDA for the 24 months preceding a Liquidity
Event is above $13 million and up to $14 million; and (y) the Company’s 12-month
EBITDA for the second 12 months preceding a Liquidity Event is at least 95% of
the 12-month EBITDA for the first 12 months preceding the Liquidity Event.
 
A.5 None of the Performance-Based Restricted Units shall be released from
automatic redemption pursuant to Section 3.9(b) if he Company’s average 12-month
EBITDA for the 24 months preceding a Liquidity Event is $13 million or less.
 
A.6 If the Company sells or otherwise divests a portion of the Business, then
“average 12-month EBITDA” and the “12-month EBITDA” used to determine the
percentage of the Performance-Based Restricted Units that shall be released
under Section 3.9(b) shall be automatically adjusted downwards based on the same
Reset Ratio as used in Section 6.1(a) of the Master License Agreement.
 
Any Restricted Units released from the automatic redemption provisions of this
Section 3.9 shall continue to be subject to the other restrictions on transfer
and the other provisions set forth in this Agreement.
 
(d) In the event of a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property that by reason of such
transaction are distributed with respect to any Restricted Units or into which
such Restricted Units thereby become convertible shall immediately be subject to
the provisions of this Section 3.9.  Appropriate adjustments to reflect the
distribution of such securities or property shall be made to the Restricted
Units.
 
(e) Upon the automatic redemption of any Restricted Units pursuant to the
provisions of this Section 3.9, the Restricted Member shall no longer have any
rights as a holder of the Restricted Units so redeemed and Exhibit A shall be
restated to reflect the Restricted Units, if any, held by such Restricted
Member.
 
3.10 Company Repurchase Right.
 
(a) Termination without Cause or Voluntary Termination by the Restricted
Member.  In the event that the Company terminates a Restricted Member’s services
to the Company without Cause or a Restricted Member voluntarily terminates his
services to the Company, the Company shall have the right to repurchase such
Restricted Member’s Restricted Units that are not subject to the automatic
redemption set forth above in Section 3.9 for a period of 270 days following
such termination upon at least ten (10) days prior written notice to such
Restricted Member (the “Repurchase Notice”).  Subject to Article 3.10(b), the
repurchase price for such Restricted Units shall be a cash amount equal to the
fair market value (as determined by the Company’s Management Board) of such
Restricted Units, taking into account discounts for lack of marketability and
lack of control, to the extent applicable (the “Repurchase Price”). The
Repurchase Notice shall include the proposed Repurchase Price.  If the
Restricted Member
 

 
19

--------------------------------------------------------------------------------

 

disputes the proposed Repurchase Price, such Restricted Member shall deliver
written notice of such dispute to the Company within twenty (20) days of receipt
of the Repurchase Notice (the “Dispute Notice”). If such Restricted Member fails
to deliver a Dispute Notice to the Company within such 20-day period, such
Restricted Member shall be deemed to have agreed with and shall be bound by the
Repurchase Price proposed in the Repurchase Notice. If such Restricted Member
delivers a Dispute Notice to the Company within such 20-day period, the Company
and such Restricted Member shall select a reputable valuation firm to determine
the fair market value of such Restricted Units.  In the event that the Company
and such Restricted Member do not agree upon a valuation firm within sixty (60)
days of the date the Company delivered the Repurchase Notice to such Restricted
Member, the Company and such Restricted Member shall each select a reputable
valuation firm and instruct the valuation firms to select a third reputable
valuation firm. The fair market value of such Restricted Units shall then be
determined by such third valuation firm. The fees and costs of the valuation
firms engaged pursuant to this Article 3.9 shall be borne equally between the
Company and such Restricted Member.
 
(b) Termination for Cause.  Notwithstanding anything herein to the contrary, in
the event that the Company terminates a Restricted Member’s services to the
Company for Cause, all of such Restricted Member’s Restricted Units, including
those Restricted Units previously released from automatic redemption pursuant to
Section 3.9(c), shall, upon the date of such termination, be automatically
redeemed by the Company for no consideration (other than any Tax Distribution to
which such Restricted Member is entitled with respect to the Restricted Units in
accordance with Section 5.7 following the allocation of Profits and Losses
through the Redemption Date). Upon the redemption of any Restricted Units, the
Company shall become the legal and beneficial owner of such Restricted Units so
redeemed and all rights and interest therein or related thereto without further
action by the Restricted Member.
 
3.11 Purchase of Assets by the Company.  Effective as of the Closing, in
exchange for cash in the amount of $32,000,000 (as adjusted pursuant to Section
2.10 of the Asset Purchase Agreement) and the assumption of the Assumed
Liabilities, the Company shall purchase from the Selling Companies the Acquired
Assets.  The cash that is to be used to purchase the Acquired Assets may include
funds borrowed by the Company, as described in the Purchase Agreement, and the
parties agree that they shall not apply Treasury Regulation section
1.707-5(b)(1) or 1.707-4(d) to reduce the portion of the assets treated as sold
to the Company for the consideration identified in this 3.11.  
 
3.12 The FC Preferred Return and the FC Priority Contribution.  As of the
Effective Date, FC shall contribute the FC Priority Contribution with respect to
which FC shall not be issued any additional Units, but with respect to which FC
shall be entitled to the FC Preferred Return and the FC Priority Contribution in
accordance with Section 5.1(a), Section 5.1(b) and Section 12.2(c), provided,
however, that the Company may, with unanimous consent of the Management Board,
determine to make a distribution of part or all of the FC Preferred Return or
the FC Priority Contribution before the dissolution and liquidation of the
Company.
 
ARTICLE IV

 
MANAGEMENT
 

 
20

--------------------------------------------------------------------------------

 


4.1 Management by Management Board.
 
(a) The Managers shall collectively comprise the Management Board.  The
Management Board shall function substantially the same manner as a board of
directors of a Utah corporation.  In addition to those actions set forth in
Section 4.2 and otherwise in this Agreement, all actions by the Company that
would require board of directors or stockholder approval or for which it would
be customary, using good corporate practice, to obtain board of director or
stockholder approval if the Company were a Utah corporation shall require
Management Board approval.
 
(b) The number of Managers to serve on the Management Board shall be five (5)
and may be increased from time to time by the Management Board by Majority
Vote.  The initial members of the Management Board are:  (i) three individuals
appointed by Peterson (or Peterson’s transferee in the event of a Transfer of
Units by Peterson) (the “Peterson Managers”), who shall initially be (A) JORDAN
CLEMENTS, (B) JAMES B. NELSON, and (C) a Manager to be appointed by Peterson;
(ii) one individual appointed by FC (the “FC Manager”), who shall initially be
ROBERT A. WHITMAN; and (iii) one individual appointed by the unanimous consent
of the Peterson Managers and the FC Manager (the “Peterson/FC Manager”), who
shall initially be SARAH MERZ.
 
(c) Robert A. Whitman shall serve as the Chairman of the Management Board and
serve in that capacity for a minimum of three (3) years unless earlier (A) he
resigns as the FC Manager; (B) he is removed for Cause; (C) he is no longer the
Chief Executive Officer of Franklin Covey Co., a Utah corporation; or (D) the
Percentage Interest held by FC (or an Affiliate of FC) is 50% or less than the
Percentage Interest held by FC as of the Effective Date.  If Mr. Whitman’s
service as the FC Manager and the Chairman terminates for any reason prior to
the termination of such three-year period, then, as long as the Percentage
Interest held by FC (or an Affiliate of FC) is greater than 50% of the
Percentage Interest held by FC as of the Effective Date, the person who replaces
Mr. Whitman as the FC Manager shall serve as the Chairman of the Management
Board and serve in that capacity until the expiration of such three-year
period.  Any successor Chairman thereafter shall be appointed by the Management
Board and shall serve in that capacity until his successor shall have been
appointed by the Management Board or until his earlier resignation.
 
(d) Each Manager shall sign a counterpart to this Agreement in his capacity as a
Manager.
 
(e) Each Manager shall hold office until his successor shall have been appointed
or until his earlier resignation.
 
(f) The Management Board may hold regular meetings at a time and place
determined by the Management Board.  Any Manager may call a special meeting of
the Management Board by giving at least forty-eight (48) hours notice of the
special meeting and the time, place, and purpose for such meeting.  Managers may
waive the forty eight (48)-hour notice requirement by attending the meeting or
by waiving the notice requirement in writing.  Any Manager may participate in a
regular or special meeting by, or conduct the meeting through the use of, any
means of communication by which all Managers participating may simultaneously
 

 
21

--------------------------------------------------------------------------------

 

hear each other during the meeting, in which case, any required notice of the
meeting may generally describe the arrangements (rather than or in addition to
the place) for the holding thereof.  A Manager participating in a meeting by
this means is deemed to be present in person at this meeting.  At any meeting of
the Management Board, a Quorum of the Managers must exist in order to transact
business at such meeting.
 
(g) Unless otherwise required by the Act or otherwise specified in this
Agreement, any and all actions taken by the Management Board shall require the
approval of at least a Majority Vote of the Managers.  Any action which may be
taken by the Management Board at a special or regularly scheduled meeting may be
taken without a meeting if the Managers then in office unanimously consent to
the action in writing.  The Managers may not vote by proxy.
 
4.2 Authority of Officers.  The business and affairs of the Company shall be
managed by its Officers.  Subject to Section 4.1, the Management Board hereby
delegates to the Officers full, exclusive, and complete discretion, power, and
authority, to manage, control, administer, and operate the day-to-day business
and affairs of the Company for the purposes herein stated.  The Officers have
full and complete authority, power and discretion to make any and all decisions
affecting such day-to-day business and affairs, and to do any and all things
that the Officers shall deem to be necessary or appropriate to accomplish the
business objectives of the Company, except as otherwise (i) provided in this
Agreement, (ii) specifically required by the non-waivable provisions of the Act,
(iii) directed by the Management Board; or (iv) provided in this Section
4.2.  Notwithstanding anything to the contrary in this Agreement, the following
actions shall require the consent of the Management Board:
 
(a) acquire by purchase, lease, or otherwise, any real or personal property,
tangible or intangible in excess of $500,000;
 
(b) construct, operate, maintain, finance, and improve, and to own, sell,
convey, assign, mortgage, or lease any real estate and any personal property in
excess of $250,000;
 
(c) sell, dispose, trade, or exchange Company assets in the ordinary course of
the Company’s business in excess of $250,000;
 
(d) sell, dispose, trade, or exchange any of the Company subsidiaries;
 
(e) enter into agreements and contracts and to give receipts, releases, and
discharges for products and/or services in excess of $1,000,000;
 
(f) purchase liability and other insurance to protect the Company’s properties
and business;
 
(g) borrow money in excess of $250,000 for and on behalf of the Company, and, in
connection therewith, execute and deliver instruments authorizing the confession
of judgment against the Company;
 

 
22

--------------------------------------------------------------------------------

 
 
(h) execute or modify leases, with respect to any part of all of the assets of
the Company, in excess of $250,000;
 
(i) increase, modify, accelerate, refinance or extend any existing loan or
existing indebtedness of the Company;
 
(j) pledge, mortgage, grant a security interest in or encumber or otherwise
encumber any asset or property of the Company other than in the ordinary course
of business;
 
(k) prepay, in whole or in part, refinance, amend, modify, or extend any
mortgages or deeds of trust which may affect any asset of the Company and in
connection therewith to execute for and on behalf of the Company any extensions,
renewals, or modifications of such mortgages or deeds of trust;
 
(l) invest and reinvest Company reserves in anything other than short-term
instruments or money market funds;
 
(m) take any action which would make it impossible to carry on the ordinary
business or accomplish the purposes of the Company, except as otherwise provided
in this Agreement;
 
(n) take any action which would cause the termination of the Company for federal
income tax purposes or the dissolution of the Company under the Act or this
Agreement or cause the Company to be classified as an “association” taxable as a
corporation under the Code;
 
(o) change or reorganize the Company into any other legal form;
 
(p) amend or terminate any agreement or arrangement that was required to be
approved by the consent of the Management Board at the time such agreement or
arrangement was entered into;
 
(q) authorize or approve the sale, transfer, assignment, exchange or other
disposition of all or substantially all of the assets of the Company;
 
(r) initiate any lawsuit or other judicial proceeding or arbitration in the name
of the Company;
 
(s) commence bankruptcy, insolvency, liquidation or similar proceedings with
respect to the Company or any of its subsidiaries;
 
(t) lend any money to a Member, Manager or Officer or a Affiliate thereof;
 
(u) confess a judgment against the Company or settle any proceeding brought
against the Company in an amount in excess of $250,000;
 
(v) change the nature of the business of the Company or enter into any business
other than or in addition to that contemplated by this Agreement;
 

 
23

--------------------------------------------------------------------------------

 
 
(w) make any investment in an entity (other than in short-term temporary
investments of working capital);
 
(x) cause the formation of any entity to be owned or controlled by the Company;
 
(y) authorize or approve the merger, consolidation or other combination of the
Company with or into another entity;
 
(z) convert the Company into a corporation or otherwise change the form of the
entity in which the Company does business;
 
(aa) issue any additional Units or Equity Securities of the Company;
 
(bb) make a distribution of the FC Preferred Return or the FC Priority
Contribution except as set forth in Section 5.1(a) and Section 5.1(b) before the
dissolution and liquidation of the Company in accordance with Section 12.2,
which action shall require the unanimous consent of the Management Board;
 
(cc) enter into any agreement, arrangement or understanding, written or oral, to
do any of the foregoing; or
 
(dd) take actions which, pursuant to this Agreement, specifically require action
by, or the consent of, the Management Board.
 
4.3 Independent Activities.  Except to the extent otherwise provided in this
Article IV and the Act, (i) a Member, a Manager, or any Affiliate of a Member or
Manager may engage in whatever activities such Person chooses without having or
incurring any obligation to offer any interest in such activities to the Company
or to any other Member or Manager; and (ii) neither this Agreement nor any
obligation undertaken pursuant hereto shall prevent a Member, a Manager, or any
Affiliate of a Member or Manager from engaging in such activities, or require a
Member, Manager, or any Affiliate of a Member or Manager to permit the Company
or any other Member or Manager to participate in any such activities, and as a
material part of the consideration for the execution of this Agreement by the
Members and the Managers and the admission of each Member, each Member and each
Manager hereby waives, relinquishes, and renounces any such right or claim of
participation.
 
4.4 Fiduciary Responsibilities.  Notwithstanding Section 4.3, each Manager and
Member shall, in all events, account to the Company and to the Members for any
benefit, and hold, as trustee for the Company and the Members, any benefit or
profits derived by such Manager or Member without the prior consent of the
Members, by Majority Vote, from any transaction connected with the formation,
conduct or liquidation and winding up of the Company or from any use by such
Manager or Member of Company property, including, but not limited to,
confidential or proprietary information of the Company or other matters
entrusted to such Person in his or its capacity as a Manager or a Member, and
such duty extends to the personal representatives of any deceased Manager or
Member involved in the liquidation and winding up of the Company.  All
management, investments, accountings, and distributions shall be conducted by
the Managers or Members, as the case may be, subject to good faith and
 

 
24

--------------------------------------------------------------------------------

 

fiduciary responsibility.  However, no Manager or Member shall be liable for any
loss or depreciation in the value of the Company or any of its assets or
business occurring by reason of error of judgment in making any sale, any
investment or reinvestment, or any management, investment or business decision
whatsoever, provided such loss or depreciation in value has not occurred through
the Disabling Conduct of such Manager or Member.  Good faith and fiduciary
responsibility shall be required of the Managers and Members.
 
4.5 Permitted Transactions.  Except as otherwise provided in this Article IV
including, but not limited, to Section 4.4, the fact that any Manager or Member,
or any Affiliate of a Manager or a Member, or any employee, partner, officer, or
officer of either an Manager or Member or an Affiliate of a Manager or Member,
is employed by, or is directly or indirectly interested in or connected with,
any person employed by the Company or any Affiliate of the Company to render or
perform a service, or from or through whom the Company or any Affiliate of the
Company may make any sale or purchase, or from whom the Company or any Affiliate
of the Company may borrow, shall not prohibit the Company or any Affiliate of
the Company from engaging in any transaction with such person, or create any
duty of legal justification additional to that which would exist if such person
were not so related to the Company, and neither the Company nor any other
Manager or Member shall have any right in or to any benefits derived from such
transaction by such Manager or Member or Person.
 
4.6 Time and Attention Required of Managers or Members.  The parties understand
that the Managers and Members may have other business activities that take a
substantial portion of their time and attention.  Accordingly, the Managers and
Members are required to devote to the business of the Company only the time and
attention that they in their sole discretion shall deem necessary.
 
4.7 No Guaranty of Return of Capital or Distribution of Cash.  The Company does
not in any way guarantee the return of the Members’ capital contributions or the
realization of a profit from their investment in the Company.  There is no
guarantee of the distribution of any particular amount of cash to Members at any
particular time.
 
4.8 Prohibited Acts.  The Officers and Managers shall not knowingly perform any
act that contravenes the provisions of this Agreement.
 
4.9 Reliance Upon Actions by the Managers.  Any Person dealing with the Company
may rely without any duty of inquiry upon any action taken by the Managers on
behalf of the Company.  Any and all deeds, bills of sale, assignments,
mortgages, deeds of trust, security agreements, promissory notes, leases, and
other contracts, agreements or instruments executed by at least two (2) Managers
on behalf of the Company pursuant to the requirements of this Agreement, shall
be binding upon the Company, and all Members agree that a copy of this provision
may be shown to the appropriate parties in order to confirm the same.  Without
limiting the generality of the foregoing, any Person dealing with the Company
may rely upon a certificate or written statement signed by at least two (2)
Managers as to:
 
(a) The identity of any Manager, Officer or Member;
 

 
25

--------------------------------------------------------------------------------

 
 
(b) The existence or nonexistence of any fact or facts that constitute a
condition precedent to acts by the Managers or that are in any other manner
germane to the affairs of the Company;
 
(c) The Persons who are authorized to execute and deliver any instrument or
documents on behalf of the Company; or
 
(d) Any act or failure to act by the Company on any other matter whatsoever
involving the Company or any Member.
 
4.10 Officers.  The Company may have such officers as are appointed from time to
time by the Management Board (each, an “Officer”).  Without limiting the
generality of the foregoing, the Company may have a Chairman, a President, a
Chief Executive Officer, and a Chief Financial Officer, each of whom shall,
unless otherwise directed by the Management Board, have the powers normally
associated with such officers of a Utah corporation, provided the Chairman shall
preside at all meetings of the Management Board.  Any number of offices may be
held by the same person, as the Management Board may determine.  Sarah Merz
shall serve as the initial President and Chief Executive Officer, and Robert
Sumbot shall serve as the initial Chief Financial Officer.  In addition, Robert
A. Whitman or his successor as the FC Manager shall serve as the Chairman of the
Management Board for a minimum of three (3) years as more specifically set forth
in Section 4.1(c).  Unless otherwise provided in this Agreement regarding the
appointment of any Officer, each Officer shall be chosen for a term which shall
continue until such Officer’s successor shall have been chosen and qualified or
such Officer’s earlier resignation or removal by a Majority Vote of the
Management Board.
 
4.11 Resignation.  A Manager may resign at any time by delivering written notice
to the Management Board.  The resignation of a Manager shall take effect upon
receipt of notice thereof or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.  Such resignation shall
not affect the Manager’s rights and liabilities as a Member, if applicable,
except to the extent otherwise specifically provided in this Agreement.
 
4.12 Removal.  A Manager may be removed for Cause by the Company upon a
determination that Cause exists.  Further, (i) the Peterson Managers may be
removed with or without Cause by Peterson, (ii) the FC Manager may be removed
with or without Cause by FC, and (iii) the Peterson/FC Manager may be removed
with the unanimous consent of the Peterson Managers and the FC Manager.
 
4.13 Vacancies.  Any vacancy occurring for any reason in the office of (i) the
Peterson Managers may be filled by Peterson, (ii) the FC Manager may be filled
by FC, and (iii) the Peterson/FC Manager may be filled with the unanimous
consent of the Peterson Managers and the FC Manager.
 
4.14 Manager Compensation.  Peterson and FC shall be compensated for making
their employees available to the Company to serve as Managers.  Further, the
Managers shall be reimbursed for expenses reasonably incurred in carrying out
such role.  The total management fee payable to Peterson and FC shall be
$125,000, which shall be paid (i) $101,250 to Peterson, and
 

 
26

--------------------------------------------------------------------------------

 

(ii) $23,750 to FC.  In addition, the Peterson/FC Manager shall be entitled to
compensation as reasonably determined by the Management Board in the event that
such Peterson/FC Manager is not an employee of the Company.  Each Manager who is
an employee of the Company shall be compensated only in accordance with an
employment agreement with the Company containing terms and conditions acceptable
to such Manager and a Majority Vote of the Managers.
 
ARTICLE V

 
PAYMENTS AND DISTRIBUTIONS
 
5.1 Distributions of Net Available Cash Flow.  Except as provided in Article XII
in connection with the dissolution of the Company, after any Tax Distributions
to be made pursuant to Section 5.7, Net Available Cash Flow shall be distributed
on a quarterly basis, or more frequently as determined by a Majority Vote of the
Management Board, to the Members in the following order and priority:
 
(a) First, to FC an amount equal to the FC Preferred Return until FC has
received cumulative distributions pursuant to this Section 5.1(a) equal to the
FC Preferred Return;
 
(b) Second, to FC an amount equal to the FC Unreturned Priority Contribution
until FC has received cumulative distributions pursuant to this Section 5.1(b)
equal to the FC Priority Contribution;
 
(c) Third, to the Class A Members in proportion to each Class A Member’s unpaid
Class A Preferred Return, until each Class A Member has received cumulative
distributions pursuant to this Section 5.1(c) equal to such Class A Member’s
Class A Preferred Return;
 
(d) Fourth, to the Class A Members, pro rata based on the Class A Unreturned
Contribution Balance of each Class A Member, an amount equal to the Class A
Unreturned Contribution Balance;
 
(e) Fifth, to the Class B Member, an amount equal to the Class B Unreturned
Contribution Balance; and
 
(f) Thereafter, to the Members in proportion to their respective Percentage
Interests.
 
5.2 Distributions in Kind.  The Company, at the discretion of and by the
Majority Vote of the Management Board, may make distributions in kind.  All
Members must accept distributions in kind.  At the time of any distribution in
kind, the Gross Asset Value of the Company’s assets will be adjusted pursuant to
Appendix 1.
 
5.3 Distributions in Liquidation.  Following the dissolution of the Company and
the commencement of winding up and the liquidation of its assets, distributions
to the Members shall be governed by Section 12.2.
 

 
27

--------------------------------------------------------------------------------

 



 
5.4 Amounts Withheld.  All amounts withheld pursuant to the Code or any
provisions of state or local tax law with respect to any payment or distribution
to the Members from the Company shall be treated as amounts distributed to the
relevant Member(s) for all purposes of this Agreement.
 
5.5 State Law Limitation on Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of such Member’s Units if such distribution would
violate the Act or other applicable law.
 
5.6 Liability For Repayment of Distributions.  The Members acknowledge and agree
that pursuant to Section 1006 of the Act, a member of a limited liability
company who receives a distribution from a limited liability company by mistake
or in violation of the articles of organization, the operating agreement or the
Act, is liable for a period of five (5) years following such distribution to
return the wrongful distribution to the limited liability company if an action
to recover such distribution is commenced prior to the expiration of such five
(5)-year period, and an adjudication of liability is made against such member in
such action.  The Management Board does not intend to make a distribution of Net
Available Cash Flow to the Members if any such distribution would be required to
be returned by the Members in accordance with the foregoing.  However, there may
be circumstances in which claims of creditors might have been unanticipated or
the extent of such claims may have been difficult to calculate and, accordingly,
the Members are aware that there may be circumstances in which distributions
from the Company may be required to be repaid to the Company by the distributee
Members.
 
5.7 Tax Distributions.  
 
(a) For each Fiscal Year, the Company will during such Fiscal Year use its
reasonable efforts to distribute to each Member, with respect to such Fiscal
Year, a distribution in an amount equal to such Member’s Presumed Tax Liability
for such Fiscal Year (a “Tax Distribution”), which Tax Distribution will be
offset by the amount of Tax Advances for such Member for such Fiscal Year, as
provided in Section 5.8.  Such Tax Distributions shall be made to the Members on
a quarterly basis in the manner set forth in Section 5.7(c).
 
(b) For purposes of this Section 5.7, “Presumed Tax Liability” for any Member
for a Fiscal Year shall mean an amount equal to the product of (i) the amount of
taxable income (including any items required to be separately stated under
Section 703 of the Code and taking into account any allocations under Section
704(c)) allocated to such Member for that Fiscal Year, and (ii) the combined
effective federal and state income tax rate, adjusted for the federal deduction
for state income taxes, applicable during a Fiscal Year for computing regular
ordinary income tax liabilities (without reference to minimum taxes, alternative
minimum taxes, or income tax surcharges) of a natural person residing in Utah in
the highest bracket of taxable income.
 
(c) The Company shall reasonably estimate the Presumed Tax Liability of each
Member with respect to each quarter of the applicable Fiscal Year, and shall
make a Tax Distribution to each Member no less than ten (10) days prior to the
quarterly federal estimated income tax payment due dates for individual
taxpayers.
 

 
28

--------------------------------------------------------------------------------

 
 
(d) The amount to be distributed to a Member as a Tax Distribution pursuant to
this Section 5.7 shall be computed as if any distributions made pursuant to
Section 5.1(f) during such quarter were a Tax Distribution in respect of such
quarter.  Further, any Tax Distribution made pursuant to this Section 5.7 shall
be considered an advance against the next distribution(s) payable to the
applicable Member pursuant to Section 5.1(f) and Section 12.2, and shall reduce
such distribution(s) on a dollar-for-dollar basis.
 
5.8 Withholding and Tax Advances.  To the extent the Company is required by any
Laws of any Taxing Jurisdiction to withhold or to make tax payments on behalf of
or with respect to a Member (e.g., (i) backup withholding, (ii) withholding with
respect to Members who are neither citizens nor residents of the United States,
or (iii) withholding with respect to Members who are not residents of any state
requiring withholding) (“Tax Advances”), the Company may withhold such amounts
and make such tax payments to the appropriate taxing jurisdiction as may be
required.  Further, all amounts withheld or required to be withheld pursuant to
the Code or any provision of any state, local, or foreign tax law with respect
to any payment, distribution, or allocation to the Company or Members and
treated by the Code (whether or not withheld pursuant to the Code) or any such
tax law as amounts payable by or in respect of any Member or any Person owning
an interest, directly or indirectly, in such Member shall be treated as an
advance to the Member and shall be credited against the Tax Distribution such
Member would otherwise receive for the applicable period pursuant to Section
5.7.  The Company is authorized to withhold from distributions, or with respect
to allocations, to the Members and to pay over to any federal, state, local or
foreign government any amounts required to be so withheld pursuant to the Code
or any provisions of any other federal, state, local, or foreign law and shall
allocate any such amounts to the Members with respect to which such amount was
withheld.  If the amount of the Tax Advances with respect to any Fiscal Year
payable to the Member are not sufficient to offset the Tax Advances with respect
to such Fiscal Year, then the Company shall reduce the amount of any other
distributions payable to the Member or, at the discretion of the Managers,
require the Member to immediately repay the Company any remaining balance until
the Tax Advances amount is repaid by the Member.
 
5.9 Inclusion of Unit Holder.  Except as otherwise provided herein, the term
“Member” for purposes of this Article V shall include a Unit Holder.
 
ARTICLE VI

 
ALLOCATION OF PROFITS AND LOSSES
 
6.1 Profit Allocations.  After making any special allocations required under
Appendix 1, Profits for each Fiscal Year (and each item of income and gain
entering into the computation thereof) shall be allocated among the Members (and
credited to their respective Capital Accounts) in the following order and
priority:
 
(a) First, to FC until the cumulative Profits allocated pursuant to this Section
6.1(a) are equal to the cumulative Losses, if any, previously allocated to FC
pursuant to Section 6.2(f) for all prior periods;
 
(b) Second, to FC until the cumulative Profits allocated pursuant to this
 

 
29

--------------------------------------------------------------------------------

 

Section 6.1(b) are equal to the cumulative Losses, if any, previously allocated
to FC pursuant to Section 6.2(e) for all prior periods;
 
(c) Third, to FC, an amount equal to the cumulative accrued FC Preferred Return
for the current taxable year and all prior taxable years until the cumulative
Profits allocated pursuant to this Section 6.1(c) are equal to the cumulative
accrued FC Preferred Return for the current taxable year and all prior taxable
years;
 
(d) Fourth, to the Class A Members, pro rata based on the amount of Losses being
offset, until the cumulative Profits allocated pursuant to this Section 6.1(d)
are equal to the cumulative Losses, if any, previously allocated to the Class A
Members pursuant to Section 6.2(d) for all prior periods;
 
(e) Fifth, to the Class A Members, pro rata based on the accrued Class A
Preferred Return of the Class A Members, an amount equal to the cumulative
accrued Class A Preferred Return for the current taxable year and all prior
taxable years;
 
(f) Sixth, to each Class A Members, pro rata based on the amount of Losses being
offset, until the cumulative Profits allocated pursuant to this Section 6.1(f)
are equal to the cumulative Losses, if any, previously allocated to the Class A
Members pursuant to Section 6.2(c) for all prior periods;
 
(g) Seventh, to the Class B Members, until the cumulative Profits allocated
pursuant to this Section 6.1(g) are equal to the cumulative Losses, if any,
previously allocated to the Members pursuant to Section 6.2(b) for all prior
periods;
 
(h) Eighth, to the Members, pro rata based on the amount of Losses being offset,
until the cumulative Profits allocated pursuant to this Section 6.1(h) are equal
to the cumulative Losses, if any, previously allocated to the Members pursuant
to Section 6.2(h) for all prior periods in proportion to the Members’ respective
shares of the Losses being offset;
 
(i) Ninth, to the Members, pro rata based on the amount of Losses being offset,
until the cumulative Profits allocated pursuant to this Section 6.1(i) are equal
to the cumulative Losses, if any, previously allocated to the Members pursuant
to Section 6.2(g) for all prior periods; and
 
(j) Tenth, to the Members in accordance with their Percentage Interests.
 
6.2 Loss Allocations.  After making any special allocations required under
Appendix 1, Losses for each fiscal year (and each item of loss and deduction
entering into the computation thereof) shall be allocated among the Members (and
charged to their respective Capital Accounts) in the following order and
priority:
 
(a) First, to the Members, pro rata based on the amount of Profits being offset,
until the cumulative Losses allocated pursuant to this Section 6.2(a) are equal
to the cumulative Profits, if any, previously allocated to the Members pursuant
to Section 6.1(i) and Section 6.1(j) for all prior periods in proportion to the
Members’ respective shares of the Profits being offset;
 

 
30

--------------------------------------------------------------------------------

 
 
(b) Second, to the Class B Members, pro rata in accordance with its Class B
Unreturned Contribution Balance as of the end of the period to which the
allocation of Losses under this Section 6.2(b) relates reduced by any Losses
previously allocated to such Class B Member pursuant to this Section 6.2(b),
until the cumulative Losses allocated pursuant to this Section 6.2(b) to each
Class B Member equal the Unreturned Contribution Balance of each such Class B
Member as of the end of the period to which the allocation of Losses under this
Section 6.2(b) relates plus the total Profits allocated to each Class B Member
pursuant to Section 6.1(g).
 
(c) Third, to the Class A Members, pro rata based upon the Profits being offset,
until the cumulative Losses allocated pursuant to this Section 6.2(c) are equal
to the cumulative Profits, if any, previously allocated to the Class A Member
pursuant to Section 6.1(e) and Section 6.1(f) for all prior periods;
 
(d) Fourth, to the Class A Members, pro rata based upon the Class A Unreturned
Contribution Balances of the Class A Members as of the end of the period to
which the allocation of Losses under this Section 6.2(d) relates reduced by any
Losses previously allocated to such Class A Members pursuant to this Section
6.2(d), until the cumulative Losses allocated pursuant to this Section 6.2(d) to
each Class A Member equals the Class A Unreturned Contribution Balance of such
Class A Member as of the end of the period to which the allocation of Losses
under this Section 6.2(d) relates plus the total Profits allocated to each Class
A Member pursuant to Section 6.1(d);
 
(e) Fifth, to FC until the cumulative Losses allocated pursuant to this Section
6.2(e) are equal to the cumulative Profits, if any, previously allocated to FC
pursuant to Section 6.1(b) and Section 6.1(c) for all prior periods;
 
(f) Sixth, to FC until the cumulative Losses allocated pursuant to this Section
6.2(f) to FC equals the FC Unreturned Priority Contribution as of the end of the
period to which the allocation of Losses under this Section 6.2(f) relates plus
the total Profits allocated to FC pursuant to Section 6.1(a);
 
(g) Seventh, to the Members in accordance with their Percentage Interests.
 
(h) Losses allocated in accordance with subparagraphs (a) through (g) of this
Section 6.2 to the Capital Account of any Member shall not exceed the maximum
amount of Losses that can be so allocated without creating an Adjusted Capital
Account Balance deficit with respect to such Capital Account.  This limitation
shall be applied individually with respect to each Member in order to permit the
allocation pursuant to this Section 6.2(h) of the maximum amount of Losses
permissible under Regulations Section 1.704-1(b)(2)(ii)(d).  All Losses in
excess of the limitations set forth in this Section 6.2(h) shall be allocated
solely to those Members that bear the economic risk for such additional Losses
within the meaning of Code Section 704(b) and the Regulations thereunder.  If it
is necessary to allocate Losses under the preceding sentence, the Managers
shall, in accordance with the Regulations promulgated under Code Section 704(b),
determine those Members that bear the economic risk for such additional Losses.
 

 
31

--------------------------------------------------------------------------------

 
 
6.3 Tax Allocations.
 
(a) Except as otherwise provided in Section 6.2(b) hereof, for income tax
purposes, all items of income, gain, loss, deduction and credit of the Company
for any tax period shall be allocated among the Members in accordance with the
allocation of Profits and Losses prescribed in this Article VI and Appendix 1
hereto.
 
(b) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss and deduction with respect to any property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among
Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
Gross Asset Value in the same manner as under Code Section 704(c) and the
Regulations thereunder; provided, however, that unless otherwise determined by
Management Board, the Company shall not adopt the Traditional Method with
Curative Allocations as defined under Regulations Section 1.704-3(c) or the
Remedial Allocation Method as defined in Regulations Section 1.704-3(d) that
would require any Member to report any item of income or gain for Code Section
704(c) purposes that differs in amount or timing from the taxable income that
the Company allocates to such Member under Code Section 704(b).  In the event
the Gross Asset Value of any Company asset is adjusted pursuant to Section A1 of
Appendix 1 hereto, subsequent allocations of income, gain, loss and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Gross Asset
Value in the same manner as under Code Section 704(c) and the Regulations
thereunder; provided, however, that unless otherwise determined by Management
Board, the Company shall not adopt the Traditional Method with Curative
Allocations as defined under Regulations Section 1.704-3(c) or the Remedial
Allocation Method as defined in Regulations Section 1.704-3(d) that would
require any Member to report any item of income or gain for Code Section 704(c)
purposes that differs in amount or timing from the taxable income that the
Company allocates to such Member under Code Section 704(b).  Allocations
pursuant to this Section 6.2 are solely for purposes of federal, state and local
taxes and shall not affect, or in any way be taken into account in computing,
any Member’s Capital Account or share of Profits, Losses or other items or
distributions pursuant to any provision of this Agreement.
 
(c) The Members are aware of the income tax consequences of the allocations made
by this Article VI and Appendix 1 hereto and hereby agree to be bound by the
provisions of this Article VI and Appendix 1 hereto in reporting their
distributive shares of the Company’s taxable income and loss for income tax
purposes.
 
6.4 Transferor – Transferee Allocations.  Income, gain, loss, deduction or
credit attributable to any Units which have been transferred shall be allocated
between the transferor and the transferee under any method allowed under Code
Section 706 and the Regulations thereunder as agreed by the transferor and the
transferee.
 
6.5 Rights of Unit Holders.  If any Person who is not a Member acquires
ownership of one or more Units, the term “Member” shall be construed to include
such Unit Holder for purposes of this Article VI.
 

 
32

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
LIABILITIES, RIGHTS AND OBLIGATIONS OF MEMBERS
 
7.1 Limitation of Liability.  Each Member’s liability for Company debts and
obligations shall be limited as set forth in the Act and other applicable
law.  This Section 7.1 shall not be deemed to limit in any way the Member’s
liabilities to the Company and to the other Members arising from a breach of
this Agreement.
 
7.2 Access to Company Records.  Upon a Member’s written request, the Managers
shall permit such Member, at a reasonable time to both the Managers and the
Member, to inspect and copy the Company records required to be maintained
pursuant to Section 9.1, as more specifically provided in Section 9.1.
 
7.3 Waiver of Action for Partition.  Each Member irrevocably waives during the
term of the Company any right that such Member may have to maintain any action
for partition with respect to Company property or other Company assets.
 
7.4 Cooperation With Tax Matters Partner.  Each Member agrees to cooperate with
the Tax Matters Partner and to do or refrain from doing any or all things
reasonably required by the Tax Matters Partner in connection with the conduct of
any proceedings involving the Tax Matters Partner.
 
7.5 Acknowledgment of Liability for State and Local Taxes.  To the extent that
the laws of any Taxing Jurisdiction require, each Member requested to do so by
any other Member shall submit an agreement indicating that the Member shall make
timely income tax payments to the Taxing Jurisdiction and that the Member
accepts personal jurisdiction of the Taxing Jurisdiction regarding the
collection of income taxes, interest, and penalties attributable to the Member’s
income.  If a Member fails to provide such agreement upon request, the Company
may withhold or pay over to such Taxing Jurisdiction the amount of tax, penalty,
and interest determined under the laws of the Taxing Jurisdiction with respect
to such income.  Any such payments shall be treated as distributions for
purposes of Article V.
 
7.6 Limitation On Bankruptcy Proceedings.  No Member, without the Majority Vote
of the Members, shall file or cause to be filed any action in bankruptcy
involving the Company.
 
7.7 Voting Rights.  The Priority Members shall have the right to vote on the
matters specifically reserved for their approval or consent set forth in this
Agreement.  The Class C Units are non-voting and shall have no right to vote
under this Agreement.
 
7.8 Annual Member Meeting.  The Members shall not be required to hold an annual
meeting. Notwithstanding the foregoing sentence, an annual meeting of the
Members may be held each year on the date, at the time, and at the place, fixed
by the Management Board for the purpose of electing Managers for vacant Manager
positions, if any, and for the transaction of such other business as may come
before the meeting.
 
7.9 Special Member Meetings.  Special meetings of the Members may be called, for
any purposes described in the notice of the meeting, by the Management Board,
and shall be
 

 
33

--------------------------------------------------------------------------------

 

called by the Management Board promptly upon the request of Members holding not
less than fifteen percent (15%) of the outstanding Units entitled to vote at the
meeting.
 
7.10 Notice of Member Meeting.
 
(a) Required Notice.  Written notice stating the place, day, and hour of any
annual or special Member meeting shall be delivered not less than five (5) nor
more than sixty (60) days before the date of the meeting, either personally,
orally, by mail or by electronic mail, by or at the direction of the person or
group calling the meeting, to each Member of record entitled to vote at such
meeting.  Notice shall be deemed to be effective as provided in Section 14.1, or
when received if delivered orally.
 
(b) Adjourned Meeting.  If any Member meeting is adjourned to a different date,
time, or place, notice need not be given of the new date, time, or place, if the
new date, time, or place is announced at the meeting before adjournment.
 
(c) Contents of Notice.  Notice of any special meeting of the Members shall
include a description of the purpose or purposes for which the meeting is
called.  Notice of an annual meeting of the Members need not include a
description of the purpose or purposes for which the meeting is called.
 
(d) Waiver of Notice of Meeting.  Any Member may waive notice of a meeting by a
writing signed by the Member which is delivered to the Company (either before or
after the date and time stated in the notice as the date or time when any action
will occur or has occurred) for inclusion in the minutes or filing with the
Company’s records.
 
(e) Effect of Attendance at Meeting.  A Member’s attendance at a meeting:
 
i. Waives objection to lack of notice or defective notice of the meeting, unless
the Member at the beginning of the meeting objects to holding the meeting or
transacting business at the meeting; and
 
ii. Waives objection to consideration of a particular matter at the meeting that
is not within the purpose or purposes described in the meeting notice, unless
the Member objects to considering the matter when it is presented.
 
7.11 Member Voting Requirements.
 
(a) Approval of Actions.  If a Quorum of the Members exists at a meeting of the
Members, action on a matter is approved if the votes required by this Agreement,
unless a greater number of affirmative votes are required under the Act, are
voted in favor of such matter.  Except as otherwise provided in this Agreement,
or as otherwise required by the Act, the Priority Members shall vote together as
a single class on any matter requiring the approval or consent of the
Members.  If less than a Quorum of the Members exists, the meeting may be
adjourned by the Chairman to a later date, time and place, and the meeting may
be held as adjourned without further notice.
 

 
34

--------------------------------------------------------------------------------

 
 
(b) Effect of Representation.  Once a Unit is represented for any purpose at a
meeting, including the purpose of determining that a Quorum of the Members
exists, it is deemed present for quorum purposes for the remainder of the
meeting and for any adjournment of that meeting, unless a new record date is or
must be set for that adjourned meeting.
 
7.12 Proxies.  At all meetings of the Members, a Member may vote the Units the
Member is entitled to vote in person or by a proxy executed in any lawful manner
under the Act.  Such proxy shall be filed with the Company before or at the time
of the meeting.  No proxy shall be valid after eleven months from the date of
its execution unless otherwise provided in the proxy.
 
7.13 Voting of Units.  Unless otherwise provided in the Articles of Organization
or this Agreement, each outstanding Unit entitled to vote shall be entitled to
one vote, and each fractional share shall be entitled to a corresponding
fractional vote, upon each matter submitted to a vote at a meeting of Members.
 
7.14 Informal Action by Members.
 
(a) Written Consent. Any action which may be taken at any annual or special
meeting of Members may be taken without a meeting and without prior notice if
one or more consents in writing, setting forth the action so taken, are signed
by the holders of outstanding Units having not less than the minimum number of
votes necessary to authorize or take the action under this Agreement (unless a
greater number of affirmative votes are required under the Act).  Unless the
written consents of all Members entitled to vote have been obtained, notice of
any Member approval without a meeting shall be given at least five (5) days
before the consummation of the transaction, action, or event authorized by the
Member action to those Members entitled to vote who have not consented in
writing.  The notice must contain or be accompanied by a description of the
transaction, action or event.  If the Company has received written consents as
contemplated by this Section 7.14(a) signed by all Members entitled to vote with
respect to the action, the effective date of the action may be any date that is
specified in all of the written consents.  Any consent or writing may be
received by the Company by any electronically transmitted or other form of
communication that provides the Company with a complete copy thereof, including
the signature thereto.  Any Member or an authorized representative of that
Member may revoke a consent by a signed writing describing the action and
stating that the Member’s prior consent is revoked, if the writing is received
by the Company prior to the effective date and time of the action.  A member
action taken pursuant to this Section 7.14(a) is not effective unless all
written consents on which the Company relies for taking an action pursuant to
this Section 7.14(a) are received by the Company within a 60-day period and not
revoked pursuant to this Section 7.14(a).
 
(b) Effect of Action Without a Meeting.  Action taken under this Section 7.14
has the same effect as action taken at a meeting of Members and may be so
described in any document.
 
 
ARTICLE VIII

 
LIABILITY, EXCULPATION AND INDEMNIFICATION
 

 
35

--------------------------------------------------------------------------------

 


8.1 Liability.  Except as otherwise provided by the Act or pursuant to any
agreement, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and no Covered Person shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Covered Person.
 
8.2 Exculpation.  No Covered Person shall be liable to the Company or any Member
for any act or omission taken or suffered by such Covered Person in good faith
and in the reasonable belief that such act or omission is in or is not contrary
to the best interest of the Company and is within the scope of authority granted
to such Covered Person by this Agreement; provided, however, that such act or
omission is not in violation of this Agreement and does not constitute Disabling
Conduct by the Covered Person.
 
8.3 Indemnification.
 
(a) The Company shall, to the fullest extent permitted by applicable Law (but
subject to the limitations set forth in this Article VIII), indemnify, hold
harmless and release each Covered Person from and against all claims, demands,
liabilities, costs, expenses, damages, losses, suits, proceedings and actions,
whether judicial, administrative, investigative or otherwise, of whatever
nature, known or unknown, liquidated or unliquidated (“Claims”), that may accrue
to or be incurred by any Covered Person, or in which any Covered Person may
become involved, as a party or otherwise, or with which any Covered Person may
be threatened, relating to or arising out of the business and affairs of, or
activities undertaken in connection with, the Company, including, but not
limited to, amounts paid in satisfaction of judgments, in compromise, or as
fines or penalties and counsel fees and expenses incurred in connection with the
preparation for or defense or disposition of any investigation, action, suit,
arbitration or other proceeding (a “Proceeding”), whether civil or criminal (all
of such Claims and amounts covered by this Section 8.3 and all expenses referred
to in Section 8.3(e), are referred to as “Damages”), except to the extent that
it is ultimately determined that such Damages arose from Disabling Conduct of
such Covered Person.  The termination of any Proceeding by settlement shall not,
of itself, create a presumption that any Damages relating to such settlement
arose from a material violation of this Agreement by, or Disabling Conduct of,
any Covered Person.  Members shall not indemnify any Covered Person.
 
(b) Notwithstanding anything to the contrary in this Section 8.3, and as
provided in Section 1802(1) of the Act, the Company shall not indemnify a
Covered Person made a party to a Proceeding against liability incurred in the
Proceeding unless:
 
i. the Covered Person’s conduct was in good faith;
 
ii. the Covered Person reasonably believed that such Covered Person’s conduct
was in, or not opposed to, the Company’s best interests; and
 
iii. in the case of any criminal proceeding, the Covered Person had no
reasonable cause to believe such Covered Person’s conduct was unlawful.
 

 
36

--------------------------------------------------------------------------------

 

The termination of a Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent is not, of itself,
determinative that the Covered Person did not meet the standard of conduct
described in this Section 8.3(b).


(c) Notwithstanding anything to the contrary in this Section 8.3, and as
provided in Section 1802(4) of the Act, the Company shall not indemnify a
Covered Person under this Section 8.3:
 
i. in connection with a Proceeding by or in the right of the Company in which
the Covered Person was adjudged liable to the Company; or
 
ii. in connection with any other Proceeding charging that the Covered Person
derived an improper personal benefit, whether or not involving action in such
Covered Person’s official capacity, in which proceeding such Covered Person was
adjudged liable on the basis that such Covered Person derived an improper
personal benefit.
 
(d) The determination regarding whether the Covered Person has met the standards
and requirements set forth in this Section 8.3, and is therefore entitled to
indemnification and the advancement of expenses pursuant to Section 8.3(e),
shall be made in accordance with Section 1806 of the Act.
 
(e) Expenses incurred by a Covered Person in defense or settlement of any Claim
that may be subject to a right of indemnification hereunder shall be advanced by
the Company prior to the final disposition thereof if (i) the Covered Person
furnishes the Company a written affirmation of such Covered Person’s good faith
belief that such Covered Person has met the applicable standard of conduct
described in this Section 8.3, (ii) upon receipt of a written undertaking by or
on behalf of the Covered Person to repay such amount if it is ultimately
determined that the Covered Person is not entitled to be indemnified hereunder,
and (iii) a determination is made that the facts then known to those making the
determination would not preclude indemnification under this Section 8.3, as
provided in the Act.
 
(f) The right of any Covered Person to the indemnification provided herein shall
be cumulative with, and in addition to, any and all rights to which such Covered
Person may otherwise be entitled by contract or as a matter of law or equity and
shall extend to such Covered Person’s heirs, personal representatives,
successors and assigns.
 
(g) Promptly after receipt by a Covered Person of notice of the commencement of
any Proceeding, such Covered Person shall, if a claim for indemnification in
respect thereof is to be made against the Company, give written notice to the
Company of the commencement of such Proceeding, provided that the failure of any
Covered Person to give notice as provided herein shall not relieve the Company
of its obligations under this Section 8.3 except to the extent that the Company
is actually prejudiced by such failure to give notice.  In case any such
Proceeding is brought against a Covered Person (other than a derivative suit in
right of the Company), the Company will be entitled to participate in and to
assume the defense thereof to the extent that the Company may wish, with counsel
reasonably satisfactory to such Covered Person.  After notice from the Company
to such Covered Person of the Company’s election to assume the defense thereof,
the Company will not be liable for expenses subsequently
 

 
37

--------------------------------------------------------------------------------

 

incurred by such Covered Person in connection with the defense thereof.  The
Company will not consent to entry of any judgment or enter into any settlement
that (i) does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Covered Person a release from all liability in
respect to such Claim, or (ii) requires any action (or inaction) by the Covered
Person other than the payment of money, but only to the extent that the Company
is required to indemnify the Covered Person for such payment.
 
 
ARTICLE IX

 
BOOKS AND RECORDS, REPORTS, TAX ACCOUNTING, BANKING
 
9.1 Books and Records.  The Managers, at the Company’s expense, shall keep or
cause to be kept adequate books and records for the Company, which contain an
accurate account of all business transactions arising out of and in connection
with the conduct of the Company, as required by the Act.  After first giving the
Company written notice of the demand at least five (5) business days before the
inspection is to occur, any current or former Member or Manager, or his or its
designated representative, shall have the right, at any reasonable time, to have
access to and may inspect and copy the contents of such books or records for any
proper purpose, as defined by the Act.  The cost of such inspection and copying
shall be borne by the Member or Manager seeking such inspection.  The following
records are those that the Managers shall cause to be maintained at the
Company’s Designated Office:
 
(a) An alphabetical list of the full name and last known business, residence, or
mailing address of each Member, each Manager and each Officer, both past and
present;
 
(b) A copy of the stamped Articles of Organization for the Company, and all
certificates of amendment thereto, together with a copy of all signed powers of
attorney pursuant to which the Company’s Articles of Organization or any
amendment has been signed;
 
(c) A copy of the writing required of an organizer under Section 401(2) of the
Act setting forth the name and address of each Member of the Company and each
Manager;
 
(d) A copy of the Company’s currently effective Agreement and all amendments
thereto, copies of any prior operating agreements no longer in effect, and
copies of any writings permitted or required with respect to a Member’s
obligation to contribute cash, property, or services;
 
(e) Copies of the Company’s federal, state, and local income tax returns and
reports, if any, for the three (3) most recent years;
 
(f) Copies of Company financial statements, if any, for the three (3) most
recent years;
 
(g) Copies of the minutes, if any, of every meeting of the Members and any
written consents obtained from the Members;
 
(h) Copies of minutes, if any, of every meeting of the Management Board, and any
written consents obtained from the Managers;
 

 
38

--------------------------------------------------------------------------------

 
 
(i) Copies of any consents or approvals for actions by the Managers; and
 
(j) Except to the extent already set forth in this Agreement, a written
statement setting forth:  (i) the amount of cash and a description and statement
of the agreed value of the other property or services contributed and agreed to
be contributed by each Member; (ii) the times at which, or events on the
happening of which, any additional contributions agreed to be made by each
Member are to be made; (iii) any right of a Member to receive distributions;
(iv) any date or event upon the happening of which a Member is entitled to
payment in redemption of the Member’s interests in the Company; and (v) any date
or event upon the happening of which the Company is to be dissolved and its
affairs wound up.
 
9.2 Reports to Members.  Within twenty (20) days after the end of each Fiscal
Year, within fifteen (15) days after the end of each of the first three fiscal
quarters thereof, and within fifteen (15) days after the end of each calendar
month other than March, June, September and December, the Chief Executive
Officer shall cause the Management Board and the Members to be furnished with a
copy of the balance sheet of the Company as of the last day of the applicable
period and a statement of income or loss for the Company for such
period.  Quarterly and annual statements shall also include a statement of the
Members’ Capital Accounts and changes therein for such Fiscal quarter or Fiscal
Year, as applicable.  Annual statements shall be audited by the Company’s
accountants, and shall be in such form as shall enable the Members to comply
with all reporting requirements applicable to either of them or their Affiliates
under the Securities Exchange Act of 1934, as amended.  The audited financial
statements of the Company shall be furnished to the Members within fifty (50)
days after the end of each Fiscal Year.
 
9.3 Tax Matters.  The Members intend that the Company shall be operated in a
manner consistent with its treatment as a partnership for federal and state
income tax purposes.  The Members shall not take any action inconsistent with
this expressed intent.  The Tax Matters Partner shall take no action to cause
the Company to elect to be taxed as a corporation pursuant to Regulations
Section 301.7701-3(a) or any counterpart under state law.  Each Member agrees
not to make any election for the Company to be excluded from the application of
the provisions of Subchapter K of the Code.
 
9.4 Tax Returns.  The Management Board shall cause the Company accountants to
prepare and timely file all tax returns required to be filed by the Company
pursuant to the Code and all other tax returns deemed necessary and required in
each jurisdiction in which the Company does business.  The Management Board
shall instruct Company accountants to use commercially reasonable efforts to
prepare and deliver all Forms K-1 (and similar forms under state and local law)
to each Member by March 1 of each Fiscal Year.  
 
(a) The Management Board may, where permitted by the rules of any Taxing
Jurisdiction, file a composite, combined, or aggregate tax return reflecting
Company income, and pay the tax, interest, and penalties of some or all Members
on such income to the Taxing Jurisdiction.  In such case the Company shall
inform the Members of the amount of such tax, interest, and penalties so paid.
 
(b) The Management Board shall designate one Manager that is a Member to be the
Company’s “tax matters partner” pursuant to Code Section 6231(a)(a)(7) (the “Tax
 

 
39

--------------------------------------------------------------------------------

 

Matters Partner”), provided, however, that if there is only one Manager that is
a Member, such Manager shall be the Tax Matters Partner, and provided further
that, if there is no Manager that is a Member, the Tax Matters Partner shall be
a Member that is designated as such by a Majority Vote of the Members.  Any
Person so designated as the Tax Matters Partner shall receive no compensation
(other than compensation, if any, otherwise specified in this Agreement) from
the Company or its Members for its services in that capacity.  Sarah Merz is
hereby designated as the initial Tax Matters Partner of the Company and shall be
authorized and required to represent the Company in connection with all
examinations of the Company’s affairs by tax authorities (Federal, State and
local), including resulting administrative and judicial proceedings, and to
expend Company funds for professional services and costs associated
therewith.  To the extent permitted by the Code, the Tax Matters Partner may be
removed by the Management Board.  The Tax Matters Partner shall, on a timely
basis, keep all Members fully informed of the progress of any examinations,
audits or other proceedings, and all Priority Members shall have the right to
participate in any such examinations, audits or other
proceedings.  Notwithstanding the foregoing, the Tax Matters Partner shall not
settle or otherwise compromise any issue in any such examination, audit or other
proceeding without first obtaining the approval of the Management Board.
 
(c) At the request of a Majority Vote of the Members, the Managers may make the
election provided under Code Section 754 and any corresponding provision of
applicable state law.
 
(d) If a Member reports a Company item on the Member’s income tax return in a
manner inconsistent with the Company income tax return, the Member shall notify
the Management Board of such treatment before filing the Member’s income tax
return.  If a Member fails to report such inconsistent reporting, the Member
shall be liable to the Company and the other Members for any expenses, including
professionals’ fees, tax, interest, penalties, or litigation costs, that may
arise as a consequence of such inconsistent reporting, such as an audit by a
Taxing Jurisdiction.
 
9.5 Bank Accounts.  The Company shall maintain checking or other accounts in
such bank or banks as the Managers shall determine and all funds received by the
Company shall be deposited therein and withdrawn therefrom under such general or
specific authority as this Agreement, the Act, or the Management Board shall
grant to the Managers.  Company funds shall not be commingled with the funds of
any other Person.  Checks shall be drawn upon the Company account or accounts
only for Company purposes and shall be signed by authorized Persons on the
Company’s behalf.
 
 
ARTICLE X

 
ADMISSIONS AND WITHDRAWALS
 
10.1 Admission of Member.  Persons may be admitted as Members as a result of the
issuance of Units only with a Majority Vote of the Members, provided, however,
that a third party may become a Member through conversion rights granted to such
third party by an instrument approved by the Management Board.  Except as
specifically set forth herein, no
 

 
40

--------------------------------------------------------------------------------

 

Person shall be admitted as a Member of the Company after the date of formation
of the Company as a result of a Transfer of Units, except in accordance with
Section 11.5.
 
10.2 Right to Withdraw.  A Member may withdraw from the Company at any time by
mailing or delivering a written notice of withdrawal to the Managers.  If the
withdrawing Member is a Manager, such Member may withdraw by mailing or
delivering a written notice of withdrawal to the Company and to the other
Members at their last known addresses set forth in Exhibit A.
 
10.3 Rights of Withdrawn Member.  Except to the extent set forth in this
Agreement with respect to a Restricted Member, upon the occurrence of a
Withdrawal Event with respect to a Member, the Withdrawn Member (or the
Withdrawn Member’s personal representative or other successor if applicable)
shall cease to have any rights of a Member, except the right to receive
distributions and allocations of Profits and Losses occurring at the times and
equal in amounts to those distributions and allocations of Profits and Losses
the Withdrawn Member would otherwise have received if a Withdrawal Event had not
occurred.  In addition, the Units held by the Withdrawn Member shall be subject
to the Purchase Option.  If there are no remaining Members, distributions to any
Withdrawn Member shall be governed by Section 12.2.
 
10.4 Option to Purchase the Interest of a Member upon a Withdrawal Event.
 
(a) Within thirty (30) days from the occurrence of a Withdrawal Event with
respect to a Member, the Withdrawn Member (or the Withdrawn Member’s personal
representative or other successor if applicable) shall provide the Company with
written notice of the Withdrawal Event (“Withdrawal Notice”).
 
(b) Following a Withdrawal Event, the Company shall then have the option to
purchase all of the Withdrawn Member’s Units (“Purchase Option”) in the place of
making distributions to the Withdrawn Member (or the Withdrawn Member’s personal
representative or other successor if applicable) as set forth in Section 10.3.
 
(c) The Purchase Option shall be exercisable at any time during the thirty (30)
day period following the Company’s receipt of the Withdrawal Notice (or if no
Withdrawal Notice is delivered, within the thirty (30)-day period following the
date on which the Company becomes aware of the Withdrawal Event) by delivery of
written notice (the “Purchase Option Notice”) to the Withdrawn Member (or the
Withdrawn Member’s personal representative or other successor if applicable).
 
(d) The Purchase Option Notice shall indicate the date the purchase is to be
effected (such date to be not less than five (5) business days, nor more than
ten (10) business days, after the date of the Purchase Option Notice).
 
(e) The purchase price for the Withdrawn Member’s Units shall be an amount equal
to the fair market value (as determined by the Company’s Management Board) of
such Units, taking into account discounts for lack of marketability and lack of
control, to the extent applicable. The Purchase Option Notice shall include the
proposed purchase price.  If the Withdrawn Member disputes the proposed purchase
price, such Withdrawn Member shall deliver written notice of such dispute to the
Company within twenty (20) days of receipt of the
 

 
41

--------------------------------------------------------------------------------

 

repurchase notice (the “Withdrawn Member Notice”). If such Withdrawn Member
fails to deliver a Withdrawn Member Notice to the Company within such 20-day
period, such Withdrawn Member shall be deemed to have agreed with and shall be
bound by the purchase price proposed in the Purchase Option Notice. If such
Withdrawn Member delivers a Withdrawn Member Notice to the Company within such
20-day period, the Company and such Withdrawn Member shall select a reputable
valuation firm to determine the fair market value of the Withdrawn Member’s
Units.  In the event that the Company and such Withdrawn Member do not agree
upon a valuation firm within sixty (60) days of the date the Company delivered
the Purchase Option Notice to such Withdrawn Member, the Company and such
Withdrawn Member shall each select a reputable valuation firm and instruct the
valuation firms to select a third reputable valuation firm. The fair market
value of the Withdrawn Member’s Units shall then be determined by such third
valuation firm. The fees and costs of the valuation firms engaged pursuant to
this Section 10.4(e) shall be borne by the Withdrawn Member, provided, however,
that the Company shall bear the fees and costs of the valuation firm if the fair
market value of the Withdrawn Member’s Units determined by the valuation firm is
more than ten  percent (10%) below the fair market value determined by the
Management Board.
 
(f) The purchase price for the Withdrawn Member’s interests shall be payable in
cash or a promissory note with mutually agreeable terms.
 
(g) In the case of a Restricted Member, Section 3.9 and Section 3.10 shall apply
in place of this Section 10.4 with respect to Restricted Units only.
 
 
ARTICLE XI

 
TRANSFERABILITY
 
11.1 General.  No Member shall be authorized to Transfer all or a portion of
such Member’s Units unless the Transfer constitutes a Permitted Transfer.
 
11.2 Permitted Transfers.  Subject to the conditions and restrictions set forth
in Section 11.3, a Transfer of a Member’s Units shall constitute a Permitted
Transfer provided that:
 
(a) The Transfer is made to another Member or an Affiliate of any Member
(provided, however, that if such transferee ceases to be an Affiliate of the
Member, then such event shall constitute a Withdrawal Event unless the Affiliate
first Transfers all of the Units held by such Person to the transferor); or
 
(b) To the extent applicable, the Transfer is made following compliance with the
terms of the (A) right of first refusal set forth in Section 11.4; and (B) the
Tag-Along Rights set forth in Section 11.9.
 
11.3 Conditions to Permitted Transfer.  A Transfer shall not be treated as a
Permitted Transfer unless all of the following conditions are satisfied:
 
(a) The Members consent to the Transfer by a Majority Vote of the Members, (A)
which consent will not be unreasonably withheld, conditioned, or delayed with
respect to the Class B Units, (B) which consent may be granted or withheld,
conditioned, or delayed, for any
 

 
42

--------------------------------------------------------------------------------

 

or no reason with respect to any Class C Units, and (C) which consent
requirement under this Section 11.3(a) shall not apply to a Priority Member
holding a majority of the Class A Units;
 
(b) Unless otherwise determined by a Majority Vote of the Management Board, the
Units are not Profits Interest Units;
 
(c) The Transfer is not to a Material Competitor or Unsuitable Transferee;
 
(d) The Transfer does not cause the Company to become a “publicly traded
partnership” within the meaning of Code Section 7704(b);
 
(e) The Units which are the subject of the Transfer are registered under the
Securities Act as amended, and any applicable state securities laws; or,
alternatively, Company counsel furnishes an opinion that such Transfer is exempt
from all applicable registration requirements or that such Transfer will not
violate any applicable securities laws; and
 
(f) The transferor and the transferee agree to execute such documents and
instruments necessary or appropriate in the Managers’ discretion to confirm such
Transfer.
 
11.4 Right of First Refusal.  At any time it holds a majority of the Class A
Units, Peterson shall not be subject to the obligations of a Disposing Member
(as defined below) set forth in Sections 11(a) – 11(g).
 
(a) General.  If any Member (other than a Priority Member holding a majority of
the Class A Units) desires to Transfer all or a portion of the Member’s Units to
any Person, such Transfer shall not constitute a Permitted Transfer unless such
Member shall afford the Company and the Priority Members a right of first
refusal pursuant to this Section 11.4.
 
(b) Notice.  A Member desiring to Transfer Units shall first provide to the
Company and the Priority Members at least one hundred twenty (120) days’ prior
written notice of the Member’s intention to make a Transfer of Units (the
“Disposition Notice”), provided, however, that a Disposition Notice may be
issued to the Company and the Priority Members by a Member only after such
Member has received a bona-fide offer from an unrelated third-party relating to
the Transfer of the Units that the Member desires to Transfer.  The one hundred
twenty (120) day time frame following the Company and the Priority Members’
receipt of the Disposition Notice shall be termed the “Notice Period”.  The
Member desiring to Transfer Units shall be known as the “Disposing Member” and
the Priority Members (other than the Disposing Member) shall be known as the
“Non-Disposing Members” for purposes of this Agreement.  In the Disposition
Notice, the Disposing Member shall specify the price at which the Units are
proposed to be purchased in the bona-fide offer, the portion of the Disposing
Member’s Units to be sold or transferred, the identity of the proposed purchaser
or transferee, and the terms and conditions of the proposed Transfer as set
forth in the bona-fide offer.
 
(c) Option to Company.  The Company may elect with Majority Vote of the Managers
within the first sixty (60) days of the Notice Period, to purchase some or all
of the Units proposed to be transferred by the Disposing Member at the proposed
price as contained in the Disposition Notice.  The terms and conditions of the
purchase by the Company shall be the terms and conditions of the proposed
Transfer as set forth in the Disposition Notice.  Any
 

 
43

--------------------------------------------------------------------------------

 
 
purchase by the Company shall be made in cash any day between and including the
ninety-first (91st) and including the one hundredth (100th) day of the Notice
Period.
 
(d) Options to Members.  If the Company does not purchase all of the Disposing
Member’s Units covered by the Disposition Notice, the remaining Units may be
purchased by the Non-Disposing Members on the same terms and at the same price
available to the Company.  Each Non-Disposing Member shall have the option to
purchase that portion of the Disposing Member’s Units that is necessary to
maintain the Member’s Percentage Interest vis-à-vis the other Non-Disposing
Members (not taking into account the Percentage Interest of the Class C
Members).  If any Non-Disposing Member does not purchase the portion of the
Units available to such Member within the time frame stated in Section 11.4(e),
the remaining Units will then be available for purchase by the other
Non-Disposing Members in proportion to their respective Percentage Interests.
 
(e) Timing.  If the Company decides to purchase less than all of the Units
offered by the Disposing Member (including a decision to purchase none of such
Units), within thirty (30) days after the Company reaches such decision, and, in
any event, by the end of the first sixty (60) days of the Notice Period, the
Company shall so notify each Non-Disposing Member.  The notice shall state that
the Company did not exercise its option to purchase all of the Disposing
Member’s Units offered pursuant to the Disposition Notice and shall contain
appropriate information concerning each Non-Disposing Member’s option to
purchase all remaining Units offered by the Disposing Member.  Each
Non-Disposing Member must give written notice to the Disposing Member and the
other Non-Disposing Members of the exercise of such Member’s option to acquire
the Member’s portion of such Units within the first eighty (80) days of the
Notice Period.  Such Member must then pay for such Units in cash by the end of
the first ninety (90) days of the Notice Period.  If any Non-Disposing Member
does not elect to purchase, and pay the purchase price for, all of the Units
available to such Member within the required time period, the remaining
Non-Disposing Members shall be entitled to purchase any remaining Units
vis-à-vis such Non-Disposing Members’ Percentage Interests (not taking into
account the Percentage Interest of the Class C Members) by giving written notice
to the Disposing Member and the other Non-Disposing Members within the first
ninety (90) days of the Notice Period.  Any purchase by the remaining
Non-Disposing Members shall be made in cash within the first one hundred (100)
days of the Notice Period.
 
(f) Transfer to Third Party.  If the Company and the Non-Disposing Members have
not collectively purchased all of the Disposing Members’ Units covered by the
Disposition Notice within the first one hundred (100) days of the Notice Period,
the Disposing Member may, provided the conditions of Section 11.3 are satisfied,
sell its or his remaining Units to Persons other than the Company and the
Non-Disposing Members, provided that any disposition must be made on the terms
and conditions and to the party specified in the Disposition Notice and must be
consummated within the one hundred twenty (120) day Notice Period, but after any
time provided above for the Company and/or Non-Disposing Members to elect to
purchase and consummate the purchase of such Units.
 
(g) Transfer of Rights to Assignee.  If the Transfer entails the Transfer of all
of Disposing Member’s Units and there shall be only one Non-Disposing Member,
such Member
 

 
44

--------------------------------------------------------------------------------

 

shall have the right to assign to any Person the rights otherwise available to
the Non-Disposing Member pursuant to this Section 11.4.
 
(h) Transfer by Peterson of Class A Units.  In the event that Peterson desires
to Transfer all or a portion of its Class A Units, such Transfer shall not
constitute a Permitted Transfer unless Peterson shall afford the Class B Member
a right of first refusal pursuant to this Section 11.4(h).  If Peterson desires
to Transfer Class A Units, it shall first provide to the Class B Member written
notice of Peterson’s intention to make a Transfer of its Class A Units (the
“Peterson Notice”), which notice shall specify (i) the estimated price at which
Peterson proposes to Transfer the Class A Units, and (ii) the terms and
conditions of the proposed Transfer.  The Class B Member may elect to purchase
all (but not less than all) of the Class A Units proposed to be transferred by
Peterson at the estimated purchase price contained in the Peterson
Notice.  Within fifteen (15) days following the Class B Member’s receipt of the
Peterson Notice, the Class B Member must provide written notice to Peterson of
its election to acquire Peterson’s Class A Units on the terms and conditions of
the proposed Transfer set forth in the Peterson Notice.  Upon receipt of such
notice from the Class B Member, Peterson and the Class B Member will enter into
exclusive negotiations for the purchase of the Class A Units proposed to be
transferred on terms and conditions substantially similar to those terms and
conditions set forth in the Peterson Notice.  If within thirty (30) days of
Peterson’s receipt of the Class B Member’s election notice Peterson and the
Class B Member have not entered into a definitive agreement for the purchase of
the Class A Units proposed to be Transferred, then Peterson’s obligations to
exclusively negotiate with the Class B Member will automatically terminate and
Peterson may negotiate the Transfer of its Class A Units to one or more
third-parties on the terms and conditions substantially similar to those set
forth in the Peterson Notice; provided, however, that no Transfer of any of
Peterson’s Class A Units shall be made to any third-party at a purchase price of
less than 90% of the estimated purchase price contained in the Peterson Notice
without a new notice of intention to Transfer to the Class B Member and full
compliance with the requirements of this Section 11.4(h).
 
11.5 Admission as Substitute Member.
 
(a) A transferee of Units who is not a Member shall be admitted to the Company
as a Substitute Member only upon satisfaction of the following conditions:
 
i. The Units with respect to which the transferee is being admitted were
acquired by means of a Permitted Transfer;
 
ii. The transferee becomes a party to this Agreement and executes such documents
and instruments as the Management Board determines are necessary or appropriate
to confirm such transferee as a Member and such transferee’s agreement to be
bound by the terms of this Agreement; and
 
iii. The Members (defined for this purpose by excluding the Disposing Member)
consent to the admission of the transferee as a Substitute Member by a Majority
Vote of such Members, provided, however, that the consent requirement under this
Section 11.5(a)(iii) shall not apply to any transferee of Units from a Priority
Member.
 

 
45

--------------------------------------------------------------------------------

 


(b) A transferee of Units in a Permitted Transfer under Sections 11.2(a) shall
automatically become a Substitute Member with regard to the Transferred Units
unless the transferor directs in writing to the contrary.
 
(c) If the transferee of Units in a Permitted Transfer shall not become a
Substitute Member, the transferee shall have only the rights set forth in
Section 11.6 hereof.
 
11.6 Rights as Assignee.  A non-Member who acquires Units (and any Member if the
transferor directs in writing to the contrary as provided in Section 11.5(b))
and who is not admitted to the Company as a Substitute Member shall have only
the right to receive the distributions and allocations of Profits and Losses to
which such Person would have been entitled under this Agreement with respect to
the transferred Units, but shall have no right to participate in Company
management, no right to inspect Company books and records, and no other rights
accorded Members under this Agreement.  Any distributions to such purported
transferee may be applied (without limiting any other legal or equitable rights
of the Company) to satisfy any debts, obligations, or liabilities for damages
that the transferor or transferee may have to the Company.
 
11.7 Prohibited Transfers.  Any purported Transfer of Units that is not a
Permitted Transfer shall be null and void and of no force and effect
whatsoever.  In the case of an attempted Transfer that is not a Permitted
Transfer, the Persons engaging in or attempting to engage in such Transfer shall
be liable to and shall indemnify and hold harmless the Company from all loss,
cost, liability and damages that the Company and/or any Member incurs as a
result of such attempted Transfer.
 
11.8 Drag-Along Right.  If a Class A Member (“Transferring Member”) intends to
sell Class A Units to a third party purchaser that would result in such third
party purchaser acquiring control over more than fifty percent (50%) of all
outstanding Class A Units and otherwise result in a Change of Control, after
taking into account the sale of Units by the Members pursuant to the provisions
of this Section 11.8, in which the Transferring Member (together with any
affiliates of the Transferring Member) would not retain a controlling interest
in the Company, then the Transferring Member shall have the right (the
“Drag-Along Right”) to require each remaining Members to sell some or all of its
or his or her Units to the third party in a proportionate amount and on the same
terms and conditions as the Transferring Member (taking into account Section
11.8(f)) in accordance with the terms and conditions of this Section 11.8 and
otherwise in accordance with the following provisions:
 
(a) The Drag-Along Right may only be exercised by written notice (the
“Drag-Along Notice”) from the Transferring Member and the third party purchaser
to the remaining Members.
 
(b) The Drag-Along Notice shall:
 
i. state the name of the third party purchaser, the purchase price for the Units
of the Transferring Member(s) and the purchase price proposed to be paid for the
Units of the remaining Members (in accordance with Section 11.8(f)) and the
time, date and place of completion of such sale and purchase; and
 

 
46

--------------------------------------------------------------------------------

 


ii. be given no later than fifteen (15) business days before the date fixed for
completion of the sale by the Transferring Member of its or his or her Units to
the third party.
 
(c) The delivery of the Drag-Along Notice to a Member shall constitute an
irrevocable and binding obligation of the Member to sell, and the third party to
purchase, some or all of the Member’s Units in a proportionate amount and on the
same terms and conditions, taking into account Section 11.8(f) and subject to
Section 11.8(e), as are applicable to the sale by the Transferring Member of its
Units to the third party as set forth in the Drag-Along Notice (subject to such
terms being accurately reflected in the Drag-Along Notice).
 
(d) At or before the time of completion of the sale of the Units of each Member
to the third party purchaser, each such Member shall (i) use its best efforts to
cause to be discharged any and all encumbrances of, and security interests in,
its or his or her Units and provide written evidence of such discharges to the
third party purchaser, and (ii) execute and deliver to the third party
purchaser, against payment for such Units, all certificates or other documents
representing such Units, duly endorsed for transfer or with duly executed
assignment forms attached.
 
(e) Notwithstanding any provision of this Section 11.8, (i) no Member shall be
under any obligation to sell any Units unless (A) such sale occurs concurrently
with or subsequent to the sale of Units by the Transferring Member in a
proportionate amount on the same terms and conditions (taking into account
Section 11.8(f)), (B) the sale of Units by the Transferring Member shall qualify
as a Permitted Transfer under Section 11.2 and meets the conditions to a
Permitted Transfer set forth in Section 11.3 to the extent applicable, and (C)
such sale results in a third party purchaser acquiring control over more than
fifty percent (50%) of all outstanding Class A Units and otherwise result in a
Change of Control, after taking into account the sale of Units by the Members
pursuant to the provisions of this Section 11.8, in which the Transferring
Member (together with any affiliates of the Transferring Member) would not
retain a controlling interest in the Company and (ii) nothing in such sale of
Units shall require a Member subject to this Section 11.8 to do any of the
following, unless all Members similarly situated (e.g., of a similar class or
Series of Units) and the Transferring Member are required to do the same:  (w)
enter into any agreement or make any covenant, (x) make any representation, or
warranty other than related to authority, ownership and the ability to convey
title to such Units, (y) be liable for the inaccuracy of any representation or
warranty made by any person or entity in connection with the sale other than
himself or itself and the Company, or (z) be liable in any way other than
severally in proportion to the amount of consideration paid to such Member in
connection with such sale and such liability not exceed the aggregate
consideration received by such Member in such sale.
 
(f) Notwithstanding that a sale pursuant to this Section 11.8 may provide for,
or result in, different per Unit consideration for different classes or series
of Units, such sale shall be deemed to be for the same terms and conditions
regarding consideration if the proceeds of such sale are allocated in the manner
that would result if such consideration were distributed to the Members as if
the Company were hypothetically liquidated pursuant to the rights and
preferences set forth in Section 12.2 (taking into account Section 12.3) as in
effect immediately prior to such sale as long as the nature of that
consideration (e.g., cash, promissory notes, or other
 

 
47

--------------------------------------------------------------------------------

 

property) is received among the various classes or series of Units in the same
proportionate amounts received by the Transferring Member.
 
11.9 Tag-Along Right.  
 
(a) If any Disposing Member desires to Transfer all or a portion of the Member’s
Units to any Person (the “Offered Units”), such Transfer (a “Proposed Transfer”)
shall not constitute a Permitted Transfer unless such Member shall afford the
Priority Members the tag-along rights set forth in this Section 11.9 (the
“Tag-Along Rights”).
 
(b) Any Disposition Notice delivered to a Priority Member pursuant to Section
11.4(b) shall also serve as notice of such Priority Member’s Tag-Along Rights
under this Section 11.9.
 
(c) Each Priority Member that is not the Disposing Member (a “Remaining Member”)
shall have forty-five (45) days after receipt of the Disposition Notice to
deliver to the Disposing Member a demand (a “Tag-Along Demand”) invoking the
provisions of this Section 11.9.  The Tag-Along Demand shall indicate the
maximum number of Units that each Remaining Member wishes to sell (including the
number of such Units he or she or it would sell if one or more Remaining Members
do not elect to participate in the sale).
 
(d) The Disposing Member and each Remaining Member shall have the right to sell
a portion of his or her or its Units pursuant to the Proposed Transfer which is
equal to or less than the product obtained by multiplying (i) the total number
of Offered Units by (ii) a fraction, the numerator of which is (x) the total
number of Units held by such Disposing Member or Remaining Member on the date of
the Tag-Along Demand and the denominator of which is (y) the total number of
Units then held by the Disposing Member and by the Remaining Members on the date
of the Tag-Along Demand.  To the extent one or more Remaining Members elect not
to exercise their Tag-Along Rights or the transferee agrees to purchase a number
of Units greater than the Offered Units, then the rights of the Disposing Member
and the rest of the Remaining Members (who exercise their Tag-Along Rights) to
sell Units shall be increased proportionately based on their relative holdings
by the full amount of (A) Units which the non-electing Remaining Members were
entitled to sell pursuant to this Section 11.9(d); and/or (B) the additional
number of Units that the transferee is willing to purchase, if any.
 
(e) Within five (5) days of receiving a notice from the Company or, as
applicable, the Non-Disposing Members as set forth in Section 11.4(e), the
Disposing Member shall notify each Remaining Member in writing (i) whether the
Company or, as applicable, any Non-Disposing Member, has elected to purchase
none, some or all of the Offered Units in accordance with Section 11.4(c) or
Section 11.4(d) and (ii) if the Company or any Non-Disposing Member has elected
to purchase some or all of the Offered Units, the number of Units held by such
Remaining Member that may be included in the sale, subject to the revocation
rights set forth below in this Section 11.4(e).  If the Company and the
Non-Disposing Members have elected to purchase none or some but not all of the
Offered Units, then, only if a Remaining Member elects to exercise his or her or
its rights to purchase his or her or its allocated portion of the remaining
Offered Units in accordance with Sections 11.4(d) and (e), then such Remaining
Member may, concurrently with delivering the required notice of such election
pursuant to
 

 
48

--------------------------------------------------------------------------------

 

Section 11.4(e), deliver written notice to the Disposing Member, the other
Remaining Members and the Company that such Remaining Member has revoked his or
her or its prior election to exercise his or her or its Tag-Along Rights
pursuant to this Section 11.9.  By the ninetieth (90th) day of the Notice
Period, the Disposing Member shall notify each Remaining Member in writing if
there has been any change in the number of Units that will be included in the
sale and the date on which the Proposed Sale with the purchasing party(ies)
(whether a third party, the Company, or the Remaining Members) is anticipated to
be consummated in accordance with the provisions of Section 11.4.
 
(f) Notwithstanding the provisions of Sections 11.9(d) and (e), if the Disposing
Member is a Class A Member and the Proposed Transfer would result in a third
party purchaser acquiring control over more than fifty percent (50%) of all
outstanding Class A Units and otherwise result in a Change of Control, after
taking into account the sale of Units by the Members pursuant to the provisions
of this Section 11.9, then the third party purchaser shall purchase a
proportionate amount of the Units (in the same percentage of the number of Class
A Units that the Class A Member is proposing to transfer as compared to the
overall number of Class A Units held by the Class A Member) requested to be
purchased by any Remaining Member pursuant to a Tag-Along Demand.
 
(g) The delivery of a Tag-Along Demand by a Remaining Member, subject to the
revocation rights set forth in Section 11.9(e), shall constitute an irrevocable
and binding obligation of such Remaining Member to sell the specified number of
Units in such Remaining Member’s Tag-Along Demand, as such number may be
adjusted as set froth in Section 11.9(e), to the third party on the same terms
and conditions, taking into account Section 11.9(j), as set forth in the
Disposition Notice (subject to such terms being accurately reflected in the
Disposition Notice) and on such other applicable terms and conditions as are set
forth in this Section 11.9.
 
(h) The Disposing Member shall not complete the sale of his or her or its Units
to the third party unless he or she or it has fully complied with its
obligations set forth in Section 11.4 and this Section 11.9 and the third party
purchaser (and any other purchasing parties pursuant to Section 11.4 and this
Section 11.9) has completed the purchase of all Units in respect of which each
applicable Tag-Along Demand has been delivered within the prescribed time.
 
(i) The completion of the sale to the third party purchaser of the Units of each
Remaining Member that provides a Tag-Along Demand within the prescribed time
shall take place no later than concurrently with the sale of the Disposing
Member(s)’ Units to the third party.
 
(j) At or before the time of completion of the sale of his or her or its Units,
each Remaining Member that provided a Tag-Along Demand within the prescribed
time shall (i) cause to be discharged any and all encumbrances of, and security
interests in, its Units and provide written evidence of such discharges, and
(ii) execute and deliver to the purchasing party(ies), against payment for such
Units, all certificates or other documents representing such Units, duly
endorsed for transfer or with duly executed assignment forms attached.
 

 
49

--------------------------------------------------------------------------------

 
 
(k) Notwithstanding that a sale pursuant to this Section 11.9 may provide for,
or result in, different per Unit consideration for different classes or series
of Units, such sale shall be deemed to be for the same terms and conditions
regarding consideration if the proceeds of such sale are allocated in the manner
that would result if such consideration were distributed to the Members as if
the Company were hypothetically liquidated pursuant to the rights and
preferences set forth in Section 12.2 (taking into account Section 12.3) as in
effect immediately prior to such sale as long as the nature of that
consideration (e.g., cash, promissory notes, or other property) is received
among the various classes or series of Units in the same proportionate amounts
received by the Disposing Member.
 
11.10 Change of Control.  Notwithstanding any other provision of this Agreement,
the Company is prohibited from completing a Change of Control (a) without a
prior Majority Vote of the Members and (b) in which any party to the Change of
Control is a Material Competitor or Unsuitable Transferee.  
 
11.11 Legends.  Each Member agrees that the following legend shall be placed
upon any counterpart of this Agreement or any other instrument or document
evidencing ownership of a Unit:
 
THE UNITS REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER ANY
SECURITIES LAWS AND THE TRANSFERABILITY OF SUCH UNITS IS RESTRICTED.  SUCH UNITS
MAY NOT BE SOLD, ASSIGNED, GIFTED, TRANSFERRED OR OTHERWISE DISPOSED, NOR WILL
THE VENDEE, ASSIGNEE, BENEFICIARY, OR TRANSFEREE BE RECOGNIZED AS HAVING
ACQUIRED SUCH UNITS FOR ANY PURPOSES, UNLESS (A) A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AS AMENDED, WITH RESPECT TO SUCH UNITS SHALL THEN BE IN
EFFECT AND SUCH HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES LAWS,
OR (B) THE AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION
SHALL BE ESTABLISHED TO THE SATISFACTION OF COUNSEL FOR THE COMPANY.
 
THE UNITS REPRESENTED BY THIS DOCUMENT ARE SUBJECT TO FURTHER RESTRICTION AS TO
THEIR SALE, TRANSFER, HYPOTHECATION, OR ASSIGNMENT AS SET FORTH IN THE AMENDED
AND RESTATED OPERATING AGREEMENT OF THE COMPANY AND AGREED TO BY EACH MEMBER OF
THE COMPANY.  SAID RESTRICTION PROVIDES, AMONG OTHER THINGS, THAT GENERALLY NO
UNITS MAY BE TRANSFERRED TO ANY PERSON WHO IS NOT A MEMBER WITHOUT FIRST
OFFERING SUCH UNITS TO THE COMPANY AND THE PRIORITY MEMBERS, AND THAT GENERALLY
NO BENEFICIARY,
 

 
50

--------------------------------------------------------------------------------

 

TRANSFEREE, OR ASSIGNEE SHALL HAVE THE RIGHT TO BECOME A “SUBSTITUTE MEMBER”
WITHOUT THE CONSENT OF ALL OTHER MEMBERS.
 
11.12 Distributions in Respect of Transferred Units.  If any Units are
transferred in compliance with this Article XI, all distributions on or before
the date of such Transfer shall be made to the transferor, and all distributions
thereafter shall be made to the transferee.
 
ARTICLE XII

 
DISSOLUTION AND TERMINATION
 
 
12.1 Dissolution.  The Company shall be dissolved upon the first to occur of any
of the following events:
 
(a) The Majority Vote of the Members;
 
(b) The entry of a decree of judicial dissolution under Section 1213 of the Act;
 
(c) The sale, exchange, or other disposition of all or substantially all Company
assets;
 
(d) Failure by the Company to have at least one (1) Member;
 
(e) When the Company is not the successor company in the merger or consolidation
of the Company with or into any other entity or entities; or
 
(f) Upon administrative dissolution under Section 1207 of the Act, subject to
the right of reinstatement under Section 1208 of the Act.
 
The Company shall not be dissolved upon the occurrence of a Withdrawal Event
with respect to any Manager or Member unless there is no remaining Member,
taking into consideration for this purpose Sections 402(2)(c) and 1201(2) of the
Act.  Provided, however, that the Company shall be dissolved at the expiration
of the Company’s period of duration, as set forth in the Company’s Articles of
Organization or, if no period of duration is set forth in the Company’s Articles
of Organization, the date which is 99 years from the date the Articles of
Organization were filed with the Division.
 
12.2 Liquidation, Winding Up and Distribution of Assets.  The Managers shall,
upon the Company’s dissolution, proceed to liquidate Company assets and
properties, discharge Company obligations, and wind up the Company’s business
and affairs as promptly as is consistent with obtaining the fair value
thereof.  The proceeds from liquidating Company assets, to the extent available,
shall be applied and distributed as follows:
 
(a) First, to the payment and discharge of all Company debts and liabilities
(other than debts and liabilities owing to the Members) or to the establishment
of any reasonable
 

 
51

--------------------------------------------------------------------------------

 

reserves for contingent or unliquidated debts and liabilities, in the order of
priority as provided by law;
 
(b) Second, to the payment of any liabilities to Members in their capacities as
creditors, in the order of priority as provided by law;
 
(c) Third, to FC an amount equal to the FC Unreturned Priority Contribution and
the FC Preferred Return;
 
(d) Fourth, to the Class A Members, pro rata based on the unpaid Class A
Preferred Return payable to each Class A Member, an amount equal to the Class A
Members’ unpaid Class A Preferred Return;
 
(e) Fifth, to the Class A Members, pro rata based on the Class A Unreturned
Contribution Balance of each Class A Member, an amount equal to the Class A
Unreturned Contribution Balance;
 
(f) Sixth, to the Class B Member, an amount equal to the Class B Unreturned
Contribution Balance; and
 
(g) Thereafter, in accordance with the positive balance of each Member’s Capital
Account as determined after taking into account all Capital Account adjustments
for the Company’s taxable year during which the liquidation occurs, including
any distributions pursuant to Sections 12.2(c) through (f) and any Capital
Account adjustments associated with the allocation of Profits and Losses with
respect to any sale, transfer or other taxable disposition of any Company
property.  Any such distributions to the Members in respect of their Capital
Accounts shall be made within the time requirements of Regulations Section
1.704-1(b)(2)(ii)(b)(2).  If for any reason the amount distributable pursuant to
this Section 12.2(g) shall be more than or less than the sum of all the positive
balances of the Members’ Capital Accounts, then the proceeds distributable
pursuant to this Section 12.2(g) shall be distributed among the Members in
accordance with the ratio by which the positive Capital Account balance of each
Member bears to the sum of all positive Capital Account balances.  Distributions
required by this Section 12.2(g) may be distributed to a trust established for
the benefit of the Members for the purposes of liquidating Company property,
collecting amounts owed to the Company, and paying any contingent or unforeseen
liabilities or obligations of the Company or of the Managers arising out of or
in connection with the Company.  In such case, the assets of such trust shall be
distributed to the Members from time to time, in the discretion of the Managers,
in the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Members pursuant to this Agreement.
 
12.3 Allocations Relating to Last Fiscal Year.
 
(a) Notwithstanding Section 6.1 and Section 6.2, if upon the dissolution and
termination of the Company pursuant to Article XII and after all other
allocations provided for in Section 6.1 and Section 6.2 have been tentatively
made as if this Section 12.3 were not in this Agreement, a distribution to the
Company under Section 12.2 would be different from a distribution pursuant to
the distribution priorities set forth in Section 12.3(b), then Profits (and
items thereof) and Losses (and items thereof) for the Fiscal Year in which the
Company dissolves
 

 
52

--------------------------------------------------------------------------------

 

and terminates pursuant to Article XII shall be allocated among the Members in a
manner such the Capital Account of each Member, immediately after giving effect
to such allocation, is, as near as possible, equal (proportionately) to the
amount of the distributions that would be made to such Member during such Fiscal
Year if the Company was making its distributions pursuant to Section
12.3(b).  The Management Board, may, in its discretion, (A) apply the principles
of this Section 12.3 to any Fiscal Year preceding the Fiscal Year in which the
Company dissolves and terminates if delaying the application of the principles
of this Section 12.3 would likely result in distributions under Article XII that
are materially different from distributions under Section 12.3(b) in the Fiscal
Year in which the Company dissolves and terminates, or (B) allocate items of
gross income, gain, deduction, loss, or credit with respect to any Fiscal Years
that are open for tax purposes (i.e., Fiscal Years for which either tax returns
have not yet been filed or, if filed, an amended tax return may still be timely
filed), if the Management Board determines, in the Fiscal Year in which the
Company dissolves and terminates, that allocation of Profits and Losses will
result in distributions under Article XII that are materially different from
distributions under Section 12.3(b).
 
(b) The distribution priority under this Section 12.3(b) is as follows:
 
i. First, to FC an amount equal to the FC Unreturned Priority Contribution and
the unpaid FC Preferred Return;
 
ii. Second, to the Class A Members, pro rata based on the unpaid Class A
Preferred Return payable to each Class A Member, an amount equal to each Class A
Member’s unpaid Class A Preferred Return;
 
iii. Third, to the Class A Member, pro rata based on the Class A Unreturned
Contribution Balance of each Class A Member, an amount equal to each Class A
Member’s Class A Unreturned Contribution Balance;
 
iv. Fourth, to the Class B Member, an amount equal to the Class B Unreturned
Contribution Balance; and
 
v. Thereafter, to the Members in according with the Members’ Percentage Interest
in the Company, provided, however, that, in order to comply with the Profit
Interest Revenue Procedures, liquidating distributions pursuant to Section
12.3(b)(iv) shall be made in a manner that accounts for the differences in
Capital Accounts of the Profits Interest Unit holders versus the other Members
resulting from the adjustments made to the Capital Accounts of the Members
pursuant to Section 1.704-1(b)(2)(iv)(f) of the Regulations at the time that any
Profits Interest Unit is granted.
 
12.4 Deficit Capital Accounts.  No Member shall have any obligation to
contribute or advance any funds or other property to the Company by reason of
any negative or deficit balance in such Member’s Capital Account during or upon
completion of winding up or at any other time except to the extent that a
deficit balance is directly attributable to a distribution of cash or other
property in violation of this Agreement.
 
12.5 Certificate of Cancellation.  When all the remaining property and assets
have been applied and distributed in accordance with Section 12.2 hereof, the
Managers (or such other
 

 
53

--------------------------------------------------------------------------------

 

Person designated by the Members) shall cause a Certificate of Cancellation to
be filed with the Division in accordance with Section 1202 of the Act.
 
12.6 Return of Contribution Non-Recourse to Other Members.  Except as provided
by law, upon dissolution, each Member shall look solely to the Company assets
for the return of the Member’s Capital Contributions.  If any Company property
remaining after payment or discharge of Company debts and liabilities is
insufficient to return the cash or other property contribution of one or more
Member(s), such Member(s) shall have no recourse against the Managers, the
Management Board or any other Member.
 
12.7 In Kind Distributions.  A Member shall have no right to demand and receive
any distribution from the Company in any form other than cash.  However, a
Member may be compelled to accept a distribution of an asset in kind if the
Company is unable to dispose of all of its assets for cash.
 
12.8 Inclusion of Unit Holder.  Except as otherwise provided herein, the term
“Member” for purposes of this Article XII shall include a Unit Holder.
 
 
ARTICLE XIII

 
DISPUTE RESOLUTION; BUY-SELL
 
13.1 Good Faith Negotiations.  Subject to Section 13.4, any dispute between the
Members arising out of or relating to this Agreement that the Members cannot
resolve through good faith negotiations between their respective representatives
within forty-five (45) days after written notice of such dispute is first given
by one Member to the other Member(s) shall be resolved in accordance with the
procedures described in this Article XIII, which shall be the sole and exclusive
procedures for resolution of any such dispute.
 
13.2 Non-Binding Mediation.  The Members shall use reasonable, good faith
efforts to settle any dispute through non-binding mediation before a mutually
acceptable, neutral, third-party mediator.  The mediation shall be held in Salt
Lake City, Utah and administered by the CPR Institute for Dispute Resolution
(the “CPR Institute”) under the CPR Mediation Procedure then in effect.  Unless
otherwise agreed, the parties shall jointly select a single mediator from the
CPR Panels of Distinguished Neutrals based on a list of mediator candidates
supplied by the CPR Institute.  If, within fourteen (14) days after any Member
makes a written request for mediation under this Section 13.2, the Members have
not reached agreement on the selection of a mediator, the mediator shall be
selected in accordance with the CPR Mediation Procedure currently in effect.  A
good faith attempt at mediation shall be a condition precedent to the
commencement of arbitration, but is not a condition precedent to any court
action for injunction or other interim relief pending the outcome of mediation.
 
13.3 Binding Arbitration.  If the Members who are parties to a dispute are
unable to resolve the dispute by mediation in a timely manner (which, in any
case, shall not exceed sixty (60) days from the first notice of mediation), the
dispute shall be resolved through final, binding arbitration held in Salt Lake
City, Utah in accordance with the CPR Rules for Non-Administered Arbitration
then in effect by three arbitrators of whom the Member or Members, as
applicable, on
 

 
54

--------------------------------------------------------------------------------

 

each side of the dispute shall appoint one in accordance with the “screened”
appointment procedure provided by the CPR Rules for Non-Administered Arbitration
currently in effect, and of whom the third arbitrator shall be selected by
mutual agreement of the two arbitrators selected by the Members.  The
Arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16,
and judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.  The Members shall cause the arbitrators to
render their decision within one hundred twenty (120) days after the designation
of the arbitrators, and the Members shall cooperate with each other and the
arbitrators in the conduct of the arbitration to permit such timing.  Any award
of the arbitrators shall be final, conclusive and binding on the Members;
provided, however, that any Members to the dispute may seek to vacate, modify or
correct the arbitrators’ decision or award as provided under Section 10 and
Section 11 of the Federal Arbitration Act.  The arbitrators shall be bound to
follow the laws of the State of Utah, decisional and statutory, in reaching any
decision and making any award and shall deliver a written award, including
written findings of fact and conclusions of law, with respect to the dispute to
each of the Members who are parties to the dispute, who shall promptly act in
accordance therewith.  In no event shall the arbitrators have the power to award
damages in connection with any dispute in excess of actual compensatory
damages.  In particular, the arbitrators may not multiply actual damages or
award consequential, indirect, special or punitive damages, including damages
for lost profits or loss of business opportunity.  Any Member who is a party to
the dispute may enforce any award rendered pursuant to the arbitration
provisions of this Section 13.3 by bringing suit in any court of competent
jurisdiction.  All costs and expenses attributable to the arbitrators shall be
allocated between the Members who are parties to the dispute in such manner as
the arbitrators determine to be appropriate under the circumstances.  Any Member
who is a party to the dispute may file a copy of this Section 13.3 with any
arbitrator or court as written evidence of the knowing, voluntary and bargained
agreement among the Members with respect to the subject matter of this Section
13.3.
 
 
ARTICLE XIV

 
MISCELLANEOUS PROVISIONS
 
14.1 Notices.  Except as otherwise provided herein, any notice, demand, or
communication required or permitted to be given to a Member by any provision of
this Agreement shall be deemed to have been sufficiently given or served for all
purposes if (i) delivered personally to the Member, (ii) sent by facsimile or
electronic mail transmission or (iii) sent by registered or certified mail,
postage prepaid, addressed to the Member’s address set forth in Exhibit
A.  Except as otherwise provided herein, any such notice shall be deemed to be
given on the date on which the same was personally delivered, on the date on
which it was transmitted by facsimile or electronic transmission if confirmation
thereof is obtained or, if sent by registered or certified mail, on the third
(3rd) day after such notice was deposited in the United States mail addressed as
aforesaid.
 
14.2 Governing Law.  This Agreement and the rights of the parties hereunder will
be governed by, interpreted, and enforced in accordance with the laws of the
State of Utah.
 
14.3 Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the Members concerning the matters set forth herein, and may
not be
 

 
55

--------------------------------------------------------------------------------

 

amended except by Majority Vote of the Members provided, however, any amendment
that adversely affects the rights (economic or otherwise) set forth in this
Agreement of any Priority Member shall not be effective without the prior
written consent of such Priority Member.  Notwithstanding the foregoing, the
Managers shall be authorized to make any amendments to this Agreement that are
approved by the Management Board and that counsel to the Company opines are
necessary to maintain the Company’s status as a partnership for federal and
state income tax purposes provided, however, that no such amendment shall be
effective if such amendment adversely affects the economic interest of Units
held by any Member.  If any conflict exists between the provisions of this
Agreement, any employment or repurchase agreement with any Member, Manager or
Officer, or the provisions of any oral or prior agreement between the Members,
Managers or Officers, the provisions of this Agreement shall prevail.
 
14.4 Additional Documents and Acts.  Each Member agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and the transactions
contemplated hereby.
 
14.5 Headings.  The headings in this Agreement are inserted for convenience only
and are in no way intended to describe, interpret, define, or limit the scope,
extent, or intent of this Agreement or any provision hereof.
 
14.6 Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under the present or future laws effective during the
term of this Agreement, such provision will be fully severable and the remaining
provisions of this Agreement will remain in full force and effect.
 
14.7 Heirs, Successors, and Assigns.  Each and all of the covenants, terms,
provisions, and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this Agreement
and by applicable law, the parties’ respective heirs, legal representatives,
successors, and assigns.
 
14.8 Creditors and Other Third Parties.  None of the provisions of this
Agreement shall be for the benefit of, or enforceable, by any Company creditors
or any other third parties.
 
14.9 Section, Other References.  Except to the extent provided to the contrary,
references to the terms “Section,” “Schedule,” “Exhibit,” or “Appendix” mean to
the corresponding Sections, Schedules, Exhibits, or Appendices attached to or
referred to in this Agreement. Any reference to an Exhibit to this Agreement
contained herein shall be deemed to include any Schedule(s) to such
Exhibit.  Each Appendix, Exhibit and Schedule referred to in this Agreement is
hereby incorporated by reference in this Agreement as if such Appendix, Exhibit
or Schedule were set out in full in the text of this Agreement.  Any reference
in this Agreement to a statute shall be to such statute, as amended from time to
time, and to the rules and regulations promulgated thereunder.  Any reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
its terms.  Unless the context otherwise requires, (i) all references made in
this Agreement to an Article,  Section, Clause, Schedule or an Exhibit are to an
Article, Section, Clause, Schedule or an Exhibit of or to this Agreement, (ii)
“or” is disjunctive
 

 
56

--------------------------------------------------------------------------------

 

but not necessarily exclusive, (iii) “will” shall be deemed to have the same
meaning as the word “shall”, (iv) words in the singular include the plural and
vice versa and (v) use of the masculine, feminine or neutral gender herein shall
not limit any provision of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not so followed.  All
references to “$” or dollar amounts are to lawful currency of the United States
of America, unless otherwise expressly stated.
 
14.10 Authority to Adopt Agreement.  By execution hereof, each Member represents
and covenants as follows:
 
(a) The Member has full legal right, power, and authority to deliver this
Agreement and to perform the Member’s obligations hereunder;
 
(b) This Agreement constitutes the legal, valid, and binding obligation of the
Member enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy and other laws of general application
relating to creditors’ rights or general principles of equity;
 
(c) This Agreement does not violate, conflict with, result in a breach of the
terms, conditions or provisions of, or constitute a default or an event of
default under any other agreement of which the Member is a party; and
 
(d) The Member’s investment in Units is made for the Member’s own account for
investment purposes only and not with a view to the resale or distribution of
such Units.
 
14.11 No Encumbrances.  No Member or Unit Holder may pledge, lien or otherwise
encumber such Member’s or Unit Holder’s interest or Units for any purpose unless
approved by a Majority Vote of the Members.
 
14.12 Independent Counsel.  Each Member, Officer and Manager acknowledges that
each of them has had the opportunity to review this Agreement with independent
legal counsel.
 
14.13 Counterparts.  This Agreement may be executed in one or more counterparts
each of which shall for all purposes be deemed an original, and all of such
counterparts, taken together, shall constitute one and the same Agreement.
 
14.14 Expenses.  Except as otherwise expressly provided for herein or in the
Asset Purchase Agreement or the Ancillary Agreements, each of the parties hereto
shall be responsible for all expenses directly incurred by them in connection
with the transactions contemplated by such agreements; provided that the Company
will reimburse Peterson for its reasonable documented expenses.
 
By execution below, each of the undersigned agrees to the terms and provisions
of this Amended and Restated Operating Agreement for Franklin Covey Products,
LLC.
 

 
57

--------------------------------------------------------------------------------

 



 
MEMBERS
 
PETERSON PARTNERS V, L.P., a Delaware
     limited partnership
 
By:
Peterson Partners V, LLC
Its:
 
 
By:
General Partner
 
 
  /s/ James B. Nelson
 
James B. Nelson, Partner
 
 
FRANKLIN COVEY CLIENT SALES, INC.,
a Utah corporation
 
 
 
 
  /s/ Steve Young
By:
  Steve Young
Its:
  Chief Financial Officer
 
 
 
  /s/ Sarah Merz
 
 
SARAH MERZ
 
  /s/ Gordon Wilson
 
 
GORDON WILSON
 
  /s/ Rick Wooden
 
 
RICK WOODEN
 
  /s/ Jeff Anderson  
 
 
JEFF ANDERSON
 
  /s/ Bob Sumbot 
 
 
BOB SUMBOT
 
  /s/ Kent Frogley  
 
 
KENT FROGLEY
 
  /s/ Mike Connelly
 
 
MIKE CONNELLY
  


 
58

--------------------------------------------------------------------------------

 




    /s/ Bryan Wilde 
 
 
BRYAN WILDE
 
  /s/ Eric Bright
 
ERIC BRIGHT
  
 
 
COMPANY
 
FRANKLIN COVEY PRODUCTS, LLC
 
  /s/ James B. Nelson
By:
James B. Nelson
Its:
Manager
 
MANAGERS
 
    /s/ Sarah Merz
 
SARAH MERZ
 
  /s/ Jordan Clements
 
 
JORDAN CLEMENTS
 
  /s/ James B. Nelson
 
 
JAMES B. NELSON
 
  /s/ Robert A. Whitman
 
 
ROBERT A. WHITMAN
 


 
59

--------------------------------------------------------------------------------

 
